           Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 1 of 63



 1   Michael J. Freno (pro hac vice)                       Jason N. Haycock (SBN 278983)
     michael.freno@klgates.com                             jason.haycock@klgates.com
 2   Jeffrey C. Johnson (pro hac vice)                     K&L GATES LLP
 3   jeffrey.johnson@klgates.com                           Four Embarcadero Center, Suite 1200
     Harold Storey (SBN 268603)                            San Francisco, CA 94111
 4   harold.storey@klgates.com                             Telephone: +1 415 882 8200
     Elizabeth Weiskopf (pro hac vice)                     Facsimile: +1 415 882 8220
 5   elizabeth.weiskopf@klgates.com
     K&L GATES LLP                                         Allen Bachman (pro hac vice)
 6   925 Fourth Avenue, Suite 2900                         allen.bachman@klgates.com
     Seattle, WA 98104                                     K&L GATES LLP
 7
     Telephone: + 1 206 623 7580                           1601 K Street NW
 8   Facsimile: + 1 206 623 7022                           Washington D.C., 20006-1600
                                                           Telephone: + 1 202 778 9000
 9                                                         Facsimile: + 1 202 778 9100
10   Attorneys for Plaintiff Genus Lifesciences, Inc.

11
                                      UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN FRANCISCO DIVISION
14

15
     GENUS LIFESCIENCES INC.,
16
                            Plaintiff,                       Case No.: 3:18-cv-07603-WHO
17
     vs.                                                     FIRST AMENDED COMPLAINT
18
     LANNETT COMPANY, INC., CODY
19   LABORATORIES, INC., and FIRST
     DATABANK, INC.                                          DEMAND FOR JURY TRIAL
20
                            Defendants.
21

22           Genus Lifesciences Inc. (“Genus” or “Plaintiff”), for its First Amended Complaint herein,

23   allege as follows:

24                                               INTRODUCTION

25                  Genus    brings      this   lawsuit   under   section   43(a)   of   the   Lanham   Act

26   (15 U.S.C. § 1125(a)), Section 2 of the Sherman Act (15 U.S.C. § 15), Sections 4 and 16 of the

27   Clayton Act (15 U.S.C. §§ 15(a) and 26), the California Business and Professions Code, §§ 17200 et

28   seq., 17500 et seq., and the common law.             Genus’s claims against Lannett Company, Inc.
                                                    1
                                         FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 2 of 63



 1   (“Lannett”), Cody Laboratories, Inc. (“Cody”), and First Databank, Inc. (“First Databank”) (all

 2   collectively, “Defendants”) arise from Defendants falsely advertising, marketing, and promoting a

 3   prescription cocaine hydrochloride solution drug product that is not approved by the U.S. Food and

 4   Drug Administration (“FDA”), and their anticompetitive conduct aimed at maintaining a monopoly

 5   and preventing Genus from occupying a place in the market.

 6                  As of the filing of this First Amended Complaint, Genus holds the only FDA

 7   approved New Drug Application (“NDA”) for cocaine hydrochloride solution in the United States.

 8   On December 14, 2017, FDA granted approval of NDA 209963 permitting Genus to market

 9   GOPRELTO® (cocaine hydrochloride nasal solution 4%) for “the induction of local anesthesia of the

10   mucous membranes when performing diagnostic procedures and surgeries on or through the nasal

11   cavities in adults.” (Exhibit 1 at 1.) GOPRELTO® is the first cocaine product ever approved by

12   FDA.

13                  GOPRELTO® is used by physicians on adult patients for the induction of local

14   anesthesia of the mucous membranes during diagnostic procedures and surgeries on, or through, the

15   nasal cavities. In particular, GOPRELTO® is used by otolaryngologists, commonly known as ENTs

16   (ear, nose and throat specialists), while performing intranasal medical procedures.

17                  Lannett has no FDA approval to market a cocaine product to wholesalers, hospitals,

18   pharmacists, doctors, patients, or anyone else (collectively, “customers”) in the United States,

19   including California.

20                  Nonetheless, on information belief, since at least as early as 2008, Lannett and Cody

21   have manufactured, marketed, and sold a cocaine hydrochloride solution 4% product under the brand

22   name C-Topical® (“C-Topical”) to customers in the United States, including in California and this

23   judicial district, without any FDA approval or approval from any relevant California act or agency.

24                  Lannett’s C-Topical is not FDA approved pursuant to an NDA. 21 U.S.C. § 355(b).

25                  Lannett’s C-Topical is not FDA approved pursuant to an Abbreviated New Drug

26   Application (“ANDA”). 21 U.S.C. § 355(j).

27                  Lannett’s C-Topical is not exempted from the NDA requirement under the Federal

28   Food, Drug, and Cosmetic Act (“FDCA”) in order to lawfully market C-Topical in the United States.
                                                 2
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 3 of 63



 1                  Despite having no FDA approval to legally market C-Topical, Lannett and Cody

 2   intentionally mislead, and have misled, customers into believing that C-Topical is FDA approved or

 3   authorized by FDA by, among other things: (i) advertising C-Topical as “grandfathered,” (ii)

 4   advertising C-Topical as marketed under a “preliminary investigational new drug application,” (iii)

 5   advertising C-Topical as a “Generic Pharmaceutical,” and (iv) advertising and packaging C-Topical

 6   to look like an FDA approved drug product.

 7                  Based on a recent survey of Lannett’s customers, 73.4% of Lannett’s customers

 8   falsely believe that C-Topical is FDA approved, and 70.4% of Lannett’s customers falsely believe

 9   that Lannett only sells FDA approved products.

10                  Defendants intentionally mislead, and have intentionally misled, customers by

11   indicating that C-Topical is a superior product to Genus’s GOPRELTO® by having broader

12   indications of use. Defendants’ false and misleading advertisements are causing, and have caused,

13   irreparable damage to Genus’s business and sale of its competing approved GOPRELTO® product,

14   including in the State of California and this judicial district, and will continue to cause such harm

15   until it is enjoined. This lawsuit arises from Defendants’ false and misleading marketing of C-

16   Topical throughout the United States, including California.

17                  Genus seeks, among other things, to enjoin Defendants’ ongoing violations of the

18   Lanham Act, the Sherman Act, the Clayton Act, the California Business and Professions Code, and

19   the common law; and to stop Defendants from unfairly competing with Genus’s GOPRELTO®

20   product by virtue of Defendants’ false advertising, marketing, promoting, selling, and distributing

21   their unapproved C-Topical. Genus also seeks damages resulting from Defendants’ unfair and

22   unlawful conduct as set forth in the Prayer for Relief.

23                                              THE PARTIES

24                  Genus is a Pennsylvania corporation organized under the laws of the State of

25   Pennsylvania, with a principal place of business at 514 North 12th Street, Allentown, Pennsylvania

26   18102.

27                  On information and belief, Lannett is a corporation organized under the laws of the

28   State of Delaware, with a principal place of business at 9000 State Road, Philadelphia, Pennsylvania
                                                  3
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 4 of 63



 1   19136.

 2                 On information and belief, Cody is a corporation organized under the laws of the

 3   State of Wyoming, with a principal place of business at 601 Yellowstone Avenue, Cody, Wyoming

 4   82414, and Cody is the wholly owned subsidiary of Lannett. On information and belief, Cody

 5   manufactures the finished dosage form of C-Topical at its facility in Cody, Wyoming. Cody also

 6   packages C-Topical. Lannett includes its name on the packaging and drug as the “labeler”.

 7                 On information and belief, First Databank is a corporation organized under the laws

 8   of the State of Missouri, with a principal place of business at 701 Gateway Blvd., Suite 600, South

 9   San Francisco, California 94080.

10                                      JURISDICTION AND VENUE

11                 This action arises under the Lanham Act, 15 U.S.C. § 1125(a), under antitrust laws of

12   the United States, including Section 2 of the Sherman Act, 15 U.S.C. § 15, and Sections 4 and 16 of

13   the Clayton Act, 15 U.S.C. §§ 15(a) and 26, under the statutory law of the State of California, and

14   under the common law. This Court has subject matter jurisdiction for each of the claims herein:

15                 (a)     False or misleading representations of fact and unfair competition violate

16   section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and this Court has original jurisdiction over

17   such claims by virtue of 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338;

18                 (b)     Unfair competition violates the California Business and Professions Code,

19   § 17200 et seq., and this Court has supplemental jurisdiction over those claims by virtue of 28

20   U.S.C. § 1367(a);

21                 (c)     False advertising violates the California Business and Professions Code,

22   § 17500 et seq., and this Court has supplemental jurisdiction over those claims by virtue of 28

23   U.S.C. § 1367(a);

24                 (d)     Unfair competition violates California common law, and this Court has

25   supplemental jurisdiction over those claims by virtue of 28 U.S.C. § 1367(a); and

26                 (e)     Anticompetitive conduct to maintain a monopoly violates Section 2 of the

27   Sherman Act, 15 U.S.C. § 15, and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26,

28   and this Court has original jurisdiction under 28 U.S.C. § 1337 and 28 U.S.C. § 1331.
                                                   4
                                        FIRST AMENDED COMPLAINT
          Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 5 of 63



 1                  On information and belief, this Court has personal jurisdiction over Lannett because

 2   Lannett has purposefully availed itself of the California market and has purposefully directed its

 3   business activities into this state, including the Northern District of California (“District”).

 4                  On information and belief, Lannett has extensive contacts with California and this

 5   District, and Lannett has purposefully directed the unapproved C-Topical to be advertised,

 6   promoted, and sold in this District. Lannett has deliberately taken advantage of the California

 7   market to profit from its false advertising of the unapproved C-Topical.

 8                  On information and belief, Lannett has intentionally targeted one of the largest U.S.

 9   markets for pharmaceuticals—California. On information and belief, Lannett employed a sales force

10   to promote and sell the unapproved C-Topical to ENTs and plastic surgeons for oral, nasal, and

11   laryngeal surgeries in California, specifically this District, from about 2014 to 2018. (See, e.g.,

12   Exhibit 2 at 52.) On information and belief, Lannett’s sales force communicated with physicians,

13   hospitals, and surgery centers to ensure the facilities had adequate supply of the unapproved C-

14   Topical. On information and belief, such customers purchasing Lannett’s unapproved C-Topical

15   located in the State of California, including this District, have actually been misled by the packaging

16   and false advertising related to the unapproved C-Topical.

17                  On information and belief, Lannett has previously hired, and currently hires,

18   consultants residing in California to advise on business operations.

19                  On information and belief, Lannett has previously submitted to the jurisdiction of

20   California, as Lannett has previously been sued in California without objecting on the basis of lack

21   of personal jurisdiction. See, e.g., Robert Horowitz et al. v. Caraco Pharm. Labs., Ltd. et al., No.

22   2:10-cv-00298-GHK-JEM (C.D. Cal. 2010).

23                  Lannett regularly conducts business in the State of California and throughout the

24   United States. Lannett markets and sells products to nationwide retail drugstore chains, including

25   those with locations in this District, as well as through nationwide wholesalers and distributors, and

26   others who target this District. Lannett has purposefully and voluntarily placed the unapproved C-

27   Topical into the stream of commerce with the knowing expectation that it will be purchased by

28   consumers in this District, and with the result that it has in fact been purchased by consumers in this
                                                   5
                                        FIRST AMENDED COMPLAINT
          Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 6 of 63



 1   District.

 2                  On information and belief, Cody manufactures and packages unapproved C-Topical

 3   sold by Lannett, and places that product into the stream of interstate commerce with the knowledge

 4   that Lannett will sell it in the state of California. On information and belief, Cody distributes, or

 5   causes to be distributed, the unapproved C-Topical to wholesalers and distributors around the nation,

 6   including California and this District.

 7                  On information and belief, Lannett and Cody have intended to profit, and do profit,

 8   from the sale of unapproved C-Topical in California.

 9                  On information and belief, Cody and Lannett purposefully and consistently sell and

10   distribute unapproved C-Topical into California, competing with Genus in the California market, and

11   causing harm to Genus every time a customer in this District chooses the unapproved C-Topical

12   product over FDA approved GOPRELTO®. Genus has suffered competitive harm in the California

13   marketplace through the diversion of sales by Cody and Lannett’s false advertising.

14                  The harm Genus has suffered, including lost sales of its FDA approved GOPRELTO®

15   in the state of California, due to Lannett’s and Cody’s false and misleading advertising and other

16   acts of unfair competition in this state, arises directly out of Lannett’s and Cody’s California

17   contacts, and would not have arisen but for Lannett’s and Cody’s California activities.

18                  On information and belief, this Court has personal jurisdiction over First Databank

19   because First Databank’s principal place of business is located in South San Francisco, California.

20                  Venue is proper in this District under 28 U.S.C. § 1391(b)–(c).

21                               GENUS’S FDA APPROVED GOPRELTO®

22                  To gain FDA approval of its GOPRELTO® product, Genus performed five clinical

23   trials, comprising 742 human subjects: one Phase 3 pivotal clinical safety and efficacy trial, one

24   pharmacokinetic study, one study on renally impaired patients, one study on hepatically impaired

25   patients, and one thorough cardiac safety study looking for specific heart arrhythmias. Additionally

26   Genus performed ten non-clinical trials to further examine the safety of GOPRELTO® and its

27   intended use. On information and belief, no other company to date has invested the time, resources,

28   costs, and efforts to successfully obtain FDA approval for a cocaine hydrochloride product.
                                                  6
                                       FIRST AMENDED COMPLAINT
          Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 7 of 63



 1                   Based on all of Genus’s work, FDA approved GOPRELTO® on December 14, 2017,

 2   “for the induction of local anesthesia of the mucous membranes when performing diagnostic

 3   procedures and surgeries on or through the nasal cavities in adults.” (Exhibit 1 at 1.) FDA

 4   determined that GOPRELTO®’s route of administration is “nasal.”

 5                   GOPRELTO® is provided in single-use bottles with the following FDA approved

 6   label on each bottle.

 7

 8

 9

10

11

12

13

14

15

16

17   (Exhibit 3 at 1, 17.)
18
                     Genus’s single-use bottles are packaged inside an FDA labeled carton:
19

20

21

22

23

24

25

26

27

28
                                                 7
                                      FIRST AMENDED COMPLAINT
          Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 8 of 63



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15   (Id. at 18.)

16                  Inside the carton is a package insert containing FDA approved language for the

17   administration GOPRELTO®. (Exhibit 3.)

18                  All aspects of Genus’s drug label, packaging, and package insert are regulated and

19   approved by FDA.

20                  As of the filing of this Complaint, Genus holds the only FDA approval for a cocaine

21   product. (Exhibit 4.) Genus makes, sells, or offers to sell, its FDA approved cocaine hydrochloride

22   solution 4% as both branded GOPRELTO® and an authorized generic of GOPRELTO® (collectively,

23   “GOPRELTO®”).

24                    BACKGROUND ON UNAPPROVED MARKETED DRUGS

25                  Most prescription drug products marketed in the United States must have FDA

26   approval. However, some old drugs, typically those manufactured before 1962, could theoretically

27   be “grandfathered” under specific provisions of the FDCA. These grandfather provisions are not

28   applicable to Lannett’s C-Topical product.
                                                8
                                     FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 9 of 63



 1                  Congress enacted the Federal Food & Drugs Act in June 1906 (the “1906 Act”),

 2   which made it unlawful to “manufacture . . . any article of food or drug which is adulterated or

 3   misbranded . . . .” 21 U.S.C. § 1 (1906) (repealed in 1938 by 21 U.S.C. § 329(a).) The 1906 Act did

 4   not require drugs to be approved by an administrative agency like FDA—which did not exist at the

 5   time.

 6                  In 1938, Congress passed the landmark Federal Food, Drug, and Cosmetic Act (the

 7   “1938 FDCA”), which repealed the 1906 Act, and for the first time required all “new drugs” to be

 8   approved for safety. A drug already on the market before the June 25, 1938 enactment date,

 9   however, is exempt from the “new drug” status pursuant to a grandfather clause so long as it is sold

10   with, inter alia, the same chemical composition and indications. 21 U.S.C. §§ 201(p), 321(p)(1)

11   (1938).

12                  In 1962, Congress amended the 1938 FDCA to require “new drugs” to be

13   demonstrably effective for a specified use as well as being safe. Drug Amendments of 1962, Pub. L.

14   No. 87-781, § 102, 76 Stat. 780, 781–82 (1962). The amendments included another grandfather

15   clause, exempting older drugs from the new effectiveness requirement if, among other requirements,

16   their composition and labelling had not changed since the October 10, 1962 enactment date. Id.

17   § 107(c)(4).

18                  In 1984, after about 40 infants died after taking unapproved Vitamin E intravenous

19   injections (E-Ferol), the FDA created a program called the “Prescription Drug Wrap-Up” to identify

20   the universe of unapproved drugs in the United States. (Exhibit 5 at 6; Exhibit 6 at 10.) FDA

21   identified approximately 5,150 unapproved, marketed products. (Exhibit 5 at 6 n.14.) According to

22   FDA, each of these drugs is illegally marketed unless the manufacturer establishes that the drug is

23   grandfathered. (Id. at 6.)

24                  In 2006 and 2011, FDA published “guidances”—nonbinding recommendations—to

25   encourage makers of unapproved drugs to seek formal NDA approval for their products. (Exhibits 6

26   & 7.) FDA’s stated goals of the 2006 guidance were to “(1) clarify to FDA personnel and the

27   regulated industry how we intend to exercise our enforcement discretion regarding unapproved drugs

28   and (2) emphasize that illegally marketed drugs must obtain FDA approval.” (Exhibit 6 at 2.)
                                                9
                                     FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 10 of 63



 1                  In its 2006 guidance, FDA encouraged pharmaceutical manufacturers to seek formal

 2   NDA approval for otherwise previously unapproved marketed prescription drugs, which Genus did

 3   by seeking FDA approval for GOPRELTO®. FDA stated: “Sometimes, a company may obtain

 4   approval of an NDA for a product that other companies are marketing without approval. We want to

 5   encourage this type of voluntary compliance with the new drug requirements because it benefits the

 6   public health by increasing the assurance that marketed drug products are safe and effective — it

 7   also reduces the resources that FDA must expend on enforcement.” (Id. at 5 (footnote omitted).)

 8                  The difference between approved and unapproved drugs is enormous: Whereas

 9   approved drugs are heavily regulated by FDA, unapproved drugs are not actively regulated at all.

10                  For approved drugs, like Genus’s GOPRELTO®, FDA preapproves drug and

11   promotional labels and regulates advertisements. See 21 U.S.C. §§ 201(n), 321(m), and 352(n); 21

12   C.F.R. §§ 202.1(e)(1), (3), (l)(2), 201.100(d)(1)‒(3).

13                  For unapproved marketed prescription drugs, FDA does not review them for safety or

14   efficacy, and FDA does not review the drug labels, package inserts, or advertisements. FDA’s

15   action on unapproved marketed prescription drugs is binary: FDA either takes enforcement action to

16   remove the unapproved drug from the market, or it does not take immediate enforcement action.

17                                  LANNETT FALSELY ADVERTISES

18                               C-TOPICAL TO MISLEAD CONSUMERS

19                  Lannett falsely advertises its C-Topical in order to trick customers into believing that

20   C-Topical is legally marketed as a “grandfathered” product or as a “pre-1938” drug, is legally

21   marketed as “preliminary new drug application” product or is based on having conducted a clinical

22   trial, or is already FDA approved, either as a generic of Genus’s GOPRELTO® or as a branded drug

23   pursuant to an NDA. Lannett has intentionally engaged in the targeted delivery of C-Topical into

24   California, including this District, through such false advertising.

25                  After FDA expressly “emphasize[d] that illegally marketed drugs must obtain FDA

26   approval” in 2006 (Exhibit 6 at 2), on information and belief, Lannett commercially launched its

27   unapproved C-Topical at least as early 2008. (See, e.g., Exhibit 8 at 2.)

28                  On information and belief, Lannett has been the sole supplier of cocaine
                                                  10
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 11 of 63



 1   hydrochloride solution products to ENTs in the United States since 2012. On information and belief,

 2   Lannett has enjoyed a monopoly in the market for cocaine hydrochloride since Lannett’s only

 3   competitor, Roxane Laboratories, withdrew its product from the marketplace. This withdrawal was

 4   announced during Lannett’s fiscal 2010 year. (See, e.g., Exhibit 9 at 6–7.)

 5                  On information and belief, FDA recently (likely in March or April 2019) requested

 6   Lannett to cease manufacturing its unapproved C-Topical product. (Exhibit 33 at 37.)

 7                  Lannett stated on May 7, 2017: “Upon the recent request of the FDA to cease

 8   manufacturing and distributing our unapproved C-Topical product as a result of an approved product

 9   on the market, the Company has agreed to cease manufacturing its unapproved C-Topical 4% on

10   June 15, 2019 and cease distributing the product on August 15, 2019.” (Id.)

11                    Lannett Advertises Its C-Topical as a “Grandfathered” and

12                        “Pre-1938” Drug, Both of Which Are Literally False

13                  Lannett falsely advertises its C-Topical as a “grandfathered” and “pre-1938” drug.

14                  On or around February 8, 2018, Lannett advertised to its customers and investors that

15   even though “a competitor [namely, Genus] received approval from FDA to market and sell a

16   Cocaine Hydrochloride topical product” Lannett expects to continue selling its “Grandfathered C-

17   Topical product.” (See Exhibit 10 at 31.)

18                  On May 7, 2018, Lannett’s CEO repeatedly and falsely referred to Lannett’s C-

19   Topical as “grandfathered.” (Exhibit 11 at 10 (e.g., “as it relates to the Grandfathered product”; “As

20   it relates to the review of the grandfathered product”).)

21                  On or around May 8, 2018, Lannett again falsely advertised to its customers and

22   investors that its C-Topical is “grandfathered”: “In December 2017, a competitor [namely, Genus]

23   received approval from FDA to market and sell a Cocaine Hydrochloride topical product. This

24   approval affects the Company’s [namely, Lannett’s] right to market and sell its unapproved

25   Grandfathered C-Topical product.” (Exhibit 12 at 31.)

26                  On or around August 28, 2018, Lannett again falsely advertised to its customers and

27   investors that its C-Topical is “grandfathered.” (Exhibit 13 at 8.)

28                  On or around November 8, 2018, Lannett again falsely stated the following: “In
                                                  11
                                       FIRST AMENDED COMPLAINT
            Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 12 of 63



 1   December 2017, a competitor received approval from the FDA to market and sell a Cocaine

 2   Hydrochloride topical product. This approval affects the Company’s right to market and sell its

 3   unapproved Grandfathered C-Topical product.” (Exhibit 14 at 33.)

 4                    Lannett’s C-Topical is not a grandfathered drug. (See Exhibit 15 at 1.)

 5                    Back in 2012, Lannett petitioned FDA to acknowledge that Lannett could legally

 6   market C-Topical as a “grandfathered” drug. (Exhibit 16.)

 7                    On February 24, 2012, Lannett submitted a Citizen Petition to FDA asking FDA to

 8   confirm the “grandfather” status of cocaine hydrochloride, pursuant to the 1938 “grandfather clause”

 9   of the FDCA, and to “acknowledge that Lannett’s . . . Cocaine HCl Product[] may be legally

10   marketed based on [its] ‘grandfather’ status.” (Id. at 1.)

11                    In 2015, FDA denied Lannett’s Citizen’s Petition, finding Lannett did not produce

12   sufficient information to justify the legality or “grandfather” status of its C-Topical. (Exhibit 15 at

13   16.)

14                    FDA stated: “The evidence you have provided through the Citizen Petition process is

15   inadequate to support a conclusion either that cocaine HCl products in general, or Lannett’s cocaine

16   HCl, 40 mg/mL, or cocaine HCl, 100 mg/mL, topical solutions in particular, meet the requirements

17   of the 1938 grandfather clause. Accordingly, your requests that the Agency affirm the ‘grandfather’

18   status of cocaine HCl products in general, and Lannett’s Cocaine HCl Products in particular, are

19   denied.” (Id.)

20                    FDA also stated: “In addition, we deny your request that we acknowledge these

21   products may be legally marketed based on their ‘grandfather’ status and that, therefore, the new

22   drug requirements, including premarket approval and prescription drug user fees, are not applicable.

23   Therefore, your request that FDA acknowledge that the new drug requirements, including premarket

24   approval and user fees, are not applicable to Lannett’s Cocaine HCl Products is also denied.” (Id. at

25   17.)

26                    Lannett’s   repeated   public   and   commercial    statements   that     C-Topical   is

27   “grandfathered” are literally false.

28                    In February 2019, Lannett made the conclusory statement or suggestion, to the Court
                                                   12
                                        FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 13 of 63



 1   when moving to dismiss Genus’s original complaint in this case that Lannett does not advertise its

 2   C-Topical as “grandfathered” to purchasers despite Genus’s allegation.

 3                   Lannett suggested to this Court that, even though Lannett’s CEO refers to C-Topical

 4   as “grandfathered,” it is not plausible that Lannett marketed C-Topical to its customers as

 5   “grandfathered.”

 6                   Since December 17, 2017, Lannett has advertised to purchasers that C-Topical is a

 7   pre-1938 drug, where a “pre-1938” drug means the drug is “grandfathered” and FDA authorized.

 8                   On February 23, 2017, Auburn Pharmaceutical (“Auburn”) obtained the domain

 9   name www.lannettdirect.com, on which Lannett advertises its C-Topical. (See, e.g., Exhibit 34.) On

10   information and belief, Auburn is owned by Jeff Farber, who is among the largest shareholders of

11   Lannett and was the Chairman of Lannett’s Board until December 2017.

12                   On information and belief, since December 17, 2017, Lannett advertised its C-Topical

13   as a pre-1938 drug on www.lannettdirect.com, stating: “Cocaine HCL is a pre-1938 drug. . . .” (Id.)

14

15

16

17

18

19

20                   By advertising “Cocaine HCL is a pre-1938 drug” on a webpage marketing C-

21   Topical, Lannett falsely advertises that C-Topical is a “grandfathered” product and authorized by

22   FDA.

23                   Lannett placed an ad in the November 2017 volume of www.entjournal.com

24   (“November 2017 advertisement”). (Exhibit 35.) In the November 2017 advertisement, Lannett

25   advertised C-Topical as a pre-1938 drug to purchasers, including ENTs, by stating: “Cocaine HCl is

26   a pre-1938 drug . . . .” (Id.)

27                   By advertising “Cocaine HCl is a pre-1938 drug” in the November 2017

28   advertisement, Lannett falsely advertised that C-Topical is a “grandfathered” product and authorized
                                                 13
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 14 of 63



 1   by FDA.

 2                   Lannett placed an ad in the January/February 2018 volume of www.entjournal.com

 3   (“January/February 2018 advertisement”) (Exhibit 36.).              In the January/February 2018

 4   advertisement, Lannett advertised C-Topical as a pre-1938 drug. (Id.)

 5                   By advertising that it is a pre-1938 drug, Lannett falsely suggested that C-Topical is

 6   “grandfathered” and authorized by FDA.

 7                   Lannett placed an ad in the March 2018 volume of www.entjournal.com (“March

 8   2018 advertisement”). (Exhibit 37.) In the March 2018 advertisement, Lannett advertised C-Topical

 9   as a pre-1938 drug, by stating: “Cocaine HCl is a pre-1938 drug . . . .” (Id.)

10                   By advertising “Cocaine HCl is a pre-1938 drug” in the March 2018 advertisement,

11   Lannett falsely suggested that C-Topical is a “grandfathered” product and authorized by FDA.

12                   Lannett’s repeated public and commercial statements that C-Topical is a “pre-1938

13   drug” are literally false.

14                   C-Topical is not a pre-1938 drug.

15                   C-Topical was not available before 1938.

16                   By falsely advertising its C-Topical as “grandfathered” or as a “pre-1938 drug,”

17   Lannett falsely advertises that FDA authorizes Lannett to market its C-Topical without FDA

18   approval.

19                   After the December 14, 2017 date when Genus’s product received FDA approval,

20   Lannett intentionally misled, and continues to mislead, customers as to the legality and the

21   “grandfather” or “pre-1938” status of C-Topical, falsely suggesting and implying that it is lawfully

22   marketed in the United States, including in California, even though it is not.

23                   Lannett’s November 2017 advertisement, January/February 2018 advertisement, and

24   March 2018 advertisement (collectively, the “ENT advertisements”) are further misleading because,

25   for example, they provide other indicia of FDA approval or authorization including prominent NDC

26   numbers, availability through the pharmaceutical supply chain, and packaging and labeling

27   mimicking FDA approved drugs further discussed below.

28
                                                  14
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 15 of 63



 1                          Lannett and Cody Falsely Advertise C-Topical as a

 2                        Legally Marketed “Preliminary New Drug Application”

 3                  Lannett falsely advertises its C-Topical as legally marketed in the United States,

 4   including in California, under a “preliminary new drug application (‘PIND’).”

 5                  On or around August 29, 2016, Lannett stated that “Cocaine Topical® Solution (“C-

 6   Topical®”) is produced and marketed under a preliminary new drug application (“PIND”) in two

 7   different strengths and two different size containers. . . . The Company . . . continues to actively

 8   market the product utilizing a group of brand representatives in key market locations throughout the

 9   United States.” (Exhibit 17 at 7.)

10                  On or around August 28, 2017, Lannett again stated: “Cocaine Topical® Solution

11   (“C-Topical®”), a vertically integrated product, is produced and marketed under a preliminary new

12   drug application (“PIND”) in two different strengths and two different size containers. C-Topical®

13   is utilized primarily for the anesthetization of the patient during ear, nose or throat surgery,

14   sinuplasty and in emergency rooms.” (Exhibit 2 at 7.)

15                  On or around August 28, 2018, Lannett again stated: “Cocaine Topical® Solution

16   (“C-Topical®”), a vertically integrated product, is produced and marketed under a preliminary new

17   drug application (“PIND”) in two different strengths and two different size containers. C-Topical®

18   is utilized primarily for the anesthetization of the patient during ear, nose or throat surgery,

19   sinuplasty and in emergency rooms.” (Exhibit 13 at 8.)

20                  Legally marketed drugs are restricted to those marketed in accordance with an

21   approved NDA, generic copies of such drugs marketed under an approved ANDA, and drugs that are

22   exempt from the NDA requirement.

23                  Drugs that are exempt from the NDA requirement include pre-1938 and pre-1962

24   “grandfathered” drugs, drugs subject to an ongoing Drug Efficacy Study Implementation (“DESI”)

25   proceeding, Generally Recognized as Safe and Effective (“GRASE”) prescription drugs, and drugs

26   marketed in accordance with a final or tentative Over-the-Counter (“OTC”) drug monograph.

27                  C-Topical is not a grandfathered drug, is not subject to an ongoing DESI proceeding,

28   is not a GRASE prescription drug, and is not marketed in accordance with a final or tentative OTC
                                                 15
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 16 of 63



 1   drug monograph. C-Topical is not marketed pursuant to an NDA or ANDA.

 2                      FDA does not permit production or marketing of prescription drug products under a

 3   “preliminary new drug application.”          “Preliminary new drug application” is not a recognized

 4   submission category. It is a fictitious regulatory category that appears to have been fabricated by

 5   Lannett. By advertising that Lannett is producing and marketing C-Topical under a “preliminary

 6   new drug application,” Lannett actively and intentionally misleads consumers into believing that it

 7   has FDA authorization to produce and market C-Topical.

 8                      In February 2019, Lannett made the conclusory representation to the Court in this

 9   case that it does not advertise its C-Topical as legally marketed based on the fact that it has filed a

10   new drug application for cocaine hydrochloride solution.

11                      Lannett suggested to the Court in this case that it is not even plausible that Lannett

12   advertised C-Topical to purchasers as FDA authorized based on the fact that Lannett had filed a new

13   drug application for cocaine hydrochloride solution.

14                      Lannett falsely advertised its C-Topical as FDA authorized for sale in the United

15   States by stating in an order page directed to customers, “A New Drug Application (NDA), with

16   clinical study data, has been submitted to the FDA.” (Exhibit 34.)

17                      An NDA must be approved before a drug product may be marketed in the United

18   States. FDA does not permit the manufacturing or marketing of prescription drug products after “[a]

19   New Drug Application (NDA), with clinical study data, has been submitted to the FDA.” (Id.)

20                      By advertising that Lannett has submitted an NDA, with clinical study data, to FDA

21   in the marketing material for C-Topical, Lannett actively and intentionally misleads consumers into

22   believing that it has FDA authorization for the product and the marketing of C-Topical. Lannett

23   misleads its customers into believing that Lannett can legally market C-Topical because it has filed a

24   new drug application for cocaine hydrochloride 4% solution.

25                      Lannett’s statement and suggestion that it legally markets C-Topical under a

26   “preliminary new drug application” or based on having submitted an NDA with clinical study data is

27   literally false.

28
                                                     16
                                          FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 17 of 63



 1

 2

 3                  Lannett falsely advertises its C-Topical as “Generic Pharmaceutical C-Topical®

 4   Solution CII” to deceive customers into believing that its product is approved by FDA.

 5                  Lannett provides a meta description of its webpage for its C-Topical that describes it

 6   as follows: “Learn more about the facts and characteristics of the generic pharmaceutical C-

 7   Topical® Solution CII.”

 8                  When a customer searches for “Lannett C-Topical” in Google’s search engine, the

 9   following result appears:

10

11   (See Exhibit 18 for full results from October 22, 2018.)

12                  This description in the search result that identifies C-Topical as a “generic

13   pharmaceutical” is called a meta description, which is an HTML attribute that provides a concise

14   summary of a webpage.        Meta descriptions are often one or two sentences long and appear

15   underneath the blue clickable links in a search engine results page. The meta description appears in

16   the HTML code in the following form: <meta name=“description” content= “A description of the

17   page” />.

18                  A meta description is associated to a particular webpage, and in the case above, the

19   meta description is associated with the following URL: https://www.lannett.com/product/c-topical-

20   solution-cii/ (“C-Topical Webpage”). By its nature, a meta description is an advertisement directed

21   at anyone searching for C-Topical via the applicable search engine.

22                  The HTML code written by Lannett for its C-Topical Webpage contains the false and

23   misleading meta description describing C-Topical as generic: <meta name=“description” content=

24   “Learn more about the facts and characteristics of the generic pharmaceutical C-Topical® Solution

25   CII.”/> (Exhibit 19.) This description is linked to the C-Topical Webpage: <link rel=“canonical”

26   href=“https://www.lannett.com/product/c-topical-solution-cii/”/>.     (Id.)   Upon information and

27   belief, Lannett’s meta-descriptions have been published on its website for public consumption since

28   December 2017, misleading customers since December 2017 to the present.
                                                 17
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 18 of 63



 1                  Lannett’s repeated public and commercial statements that C-Topical is “generic” are

 2   literally false because C-Topical is not a generic pharmaceutical product. A generic drug product

 3   must have an approved ANDA, which means that it is bioequivalent to an existing approved drug

 4   product. FDA has not approved ANDAs for any generic cocaine hydrochloride products to date.

 5                  After the December 14, 2017 date when Genus’s product received FDA approval,

 6   Lannett intentionally misled, and continues to mislead, customers as to FDA approval status of C-

 7   Topical, falsely suggesting and implying that it is a generic drug product under an approved ANDA,

 8   even though it is not.

 9                  Lannett’s Product Catalog Characterizes C-Topical as a “Generic”

10                  Lannett intentionally misleads customers by characterizing C-Topical as a “generic”

11   in its product catalog. (See, e.g., Exhibit 38 (2016 catalog); Exhibit 39 (2014 catalog); Exhibit 40

12   (2010 catalog).)

13                      Lannett and Cody Package and Advertise Their C-Topical to

14               Mislead Consumers into Falsely Believing C-Topical Is FDA Approved

15                   Unapproved drugs do not have design or content requirements for packaging and

16   labeling. Nevertheless, Lannett and Cody purposefully design their product packaging and labeling

17   to look like FDA approved drugs. Having packaging and labeling that mimics FDA approved drugs

18   misleads the purchasing public into believing that the C-Topical product is FDA approved.

19                  Lannett and Cody intentionally mislead customers by making the product packaging

20   for C-Topical look like it is approved by the FDA.

21                  For example, Lannett’s and Cody’s label on the bottle for C-Topical contains all the

22   hallmarks of an FDA approved label, including storage conditions, prescribing information, National

23   Drug Codes (“NDCs”), controlled substance marks, lot numbers and expiration dates, the date when

24   the bottle label was last revised, the “Rx Only” symbol, strength of the dosage form, bar code,

25   “Lannett” as the labeler, and “Cody Laboratories, Inc.” as the manufacturer. Below is a comparison

26   of the bottle label for Lannett’s and Cody’ unapproved C-Topical and Lannett’s FDA approved

27   Oxycodone Hydrochloride Oral Solution, USP:

28
                                                18
                                     FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 19 of 63



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12   (See Exhibit 20 (Lannett’s C-Topical bottle label); Exhibit 21 (Lannett’s oxycodone bottle label).)
13                  Lannett’s and Cody’s packaging for its C-Topical bottle contains all the hallmarks of
14   an FDA approved packaging:
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 19
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 20 of 63



 1   (Exhibit 22.)

 2                   In February 2019, Lannett made a conclusory statement to this Court when moving to

 3   dismiss a claim in Genus’s original complaint that its packaging does not mislead purchasers of C-

 4   Topical, which contradicted Genus’s allegation that Lannett’s packaging misleads purchasers of C-

 5   Topical.

 6                   Lannett suggested to this Court that it is not even plausible that Lannett’s packaging

 7   misleads purchasers of C-Topical.

 8                   Based on a recent survey, after reviewing Lannett’s packaging for its C-Topical,

 9   73.4% of Lannett’s customers falsely believed that C-Topical is FDA approved. Customers who

10   falsely believed C-Topical is FDA approved were asked, “What makes you say the cocaine

11   hydrochloride solution product sold by Lannett is FDA approved?” The responses included, inter

12   alia, the following:

13              •    “Packaging”

14              •    “Package labeling.”

15              •    “Package insert”

16              •    “by the labelling on the packaging”

17              •    “Packaging”

18              •    “Label of the package said so with Rx symbol”

19              •    “package label”

20              •    “packaging pictured”

21              •    “Marking on package”

22              •    “The label contained most if not all the consistent information that an FDA approved

23                   medication label would have.”

24              •    “FDA markings on the package”

25              •    “Rx and C signs. Prescribing info”

26              •    “package said DEA order form required”

27              •    “all Rx drugs must be FDA approved, or can't be sold in USA”

28              •    “Has the markings of RX only, provides an NDC number and has the DEA
                                                   20
                                        FIRST AMENDED COMPLAINT
     Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 21 of 63



 1            scheduling”

 2        •   “based on the label”

 3        •   “The product label contained all of the required FDA information”

 4        •   “Label would [sic.] pretty official and had all the things I look for on a label:

 5            manufacturer, drug, conc, etc.     Although I don't recall seeing a lot number or

 6            expiration date.”

 7        •   “The labeling on the product.”

 8        •   “there isn’t any message that it is not fda approved”

 9        •   “It was labelled as a C-II.”

10        •   “It has an NDC number and Federal Legend”

11        •   “product labeling did indicate drug classification”

12        •   “contained an NDC number”

13        •   “IT HAS NDC”

14        •   “label”

15        •   “it has a schedule and NDC number”

16        •   “It has a ndc number”

17        •   “I feel the labeling conveys it’s FDA approved.           If they were a compounding

18            pharmacy, they could not market the same way.”

19        •   “The label”

20        •   “label”

21        •   “Has NDC number on it. Labeled correctly”

22        •   “Label”

23        •   “The external packaging says that a DEA license is required to purchase the product

24            so this restriction must mean that it is FDA approved.”

25        •   “labeled as so”

26        •   “Packaging says DEA form required”

27        •   “The packaging had the FDA seal”

28        •   “label”
                                             21
                                  FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 22 of 63



 1              •   “Labeling indicates this”

 2              •   “code numbers”

 3              •   “label”

 4              •   “labelling”

 5                  Lannett’s and Cody’s package insert is also designed to mislead customers into

 6   believing that C-Topical is FDA approved. (Exhibit 8.) Lannett’s and Cody’s package insert

 7   incorporates similar sections and uses similar fonts as a package insert for an FDA approved

 8   product. (See id.) The package insert also includes other design themes designed to mislead

 9   consumers into believing that C-Topical is FDA approved including an “Rx only” designation and

10   NDCs. (Id. at 1.)

11                  Lannett’s packaging for its C-Topical actually deceives a substantial segment of the

12   relevant purchasers of cocaine hydrochloride solution.

13                  On information and belief, Lannett also has maintained a website for its C-Topical,

14   www.cocainehcl.com, (“Cocaine Website”). The Cocaine Website displays similar sections as a

15   package insert for an FDA approved product, including for example, sections entitled “indication”

16   and “dosage and administration.” (Exhibit 23.) The Cocaine Website was designed to mislead

17   customers into believing that C-Topical is FDA approved.

18                  Lannett and Cody conspicuously omit from their product packaging, package insert,

19   and the Cocaine Website any disclaimer that C-Topical is not approved by the FDA. A customer

20   looking at the packaging, package insert, or Cocaine Website for C-Topical is not warned that C-

21   Topical lacks FDA approval.

22                  To mislead customers further, Lannett obtained a U.S. Trademark Registration for C-

23   Topical. This misleads customers as to the brand status of the drug, suggesting that FDA has

24   approved an NDA authorizing Lannett to market C-Topical. Lannett admits that until recently, it

25   advertised C-Topical as a brand: Lannett “continues to actively market the product utilizing a group

26   of brand representatives in key market locations throughout the United States.” (Exhibit 2 at 8.)

27                  On information and belief, Lannett’s and Cody’s packaging and packaging insert

28   actually deceives a substantial segment of customers, including pharmacists, into believing that
                                                 22
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 23 of 63



 1   Lannett’s and Cody’s C-Topical has FDA approval.

 2                  On information and belief, Lannett also operates a website at www.lannett.com

 3   (“Lannett Website”). On the Lannett Website, Lannett also advertises itself as a pharmaceutical

 4   manufacturer that follows FDA regulations for approved drugs. Lannett states that its “leadership is

 5   committed to quality, adherence to FDA standards, and compliance with regulatory requirements to

 6   ensure patient safety.” (Exhibit 24 at 1 (emphasis added).) This is false and misleading. C-Topical

 7   does not comply with FDA legal and regulatory requirements by adhering to the basic FDA

 8   requirement of obtaining approval before marketing. As the owner of an unapproved marketed

 9   product, Lannett has not submitted any data to support an NDA approval by the FDA. Its product

10   has not been reviewed by FDA. As such, Lannett’s statements are literally false.

11                  The Lannett Website advertises Lannett as the purveyor of generic pharmaceutical

12   products, which implies FDA approval through an ANDA. For example, Lannett states, “[a]s

13   generic pharmaceuticals manufacturers, we serve an important need for the population: making

14   pharmaceutical products affordable.” (Exhibit 25 at 1.) Lannett also states “[i]t’s important to

15   remember that generic medicines are made to meet the same standards, as provided by FDA, as

16   brand name medicines. Customers may rest assured that generic pharmaceuticals are produced with

17   the same active ingredients and attention to quality as branded versions.” (Exhibit 26 at 1.) Lannett

18   also states, “For over 75 years, Lannett has been proudly providing high quality, affordable generic

19   pharmaceutical products to patients who depend on them.” (Exhibit 41.)

20                  By broadly describing itself as a “generic pharmaceuticals manufacturer,” Lannett

21   misleads customers into believing that all of its products, including C-Topical, are FDA approved, at

22   least through ANDAs, which is false. A customer attempting to determine whether the C-Topical

23   product is an FDA approved drug is misled by reviewing Lannett’s public commercial statements

24   about its business and products.

25                  In February 2019, Lannett made a conclusory statement to this Court when moving to

26   dismiss a claim in Genus’s original complaint that the statements on its website do not mislead

27   purchasers into believing that Lannett sells only FDA approved drug products.

28                  Lannett suggested to this Court that it is not even plausible that Lannett’s website
                                                   23
                                        FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 24 of 63



 1   misleads purchasers into believing that Lannett only sells FDA approved products.

 2                  Based on a recent survey, after reviewing Lannett’s homepage for its

 3   www.lannett.com website, 70.4% of Lannett’s customers falsely believed that Lannett sells only

 4   drugs that are FDA approved. Customers who falsely believed Lannett only sells drugs that are

 5   FDA approved were asked, “What makes you say Lannett sells only drugs that are FDA approved?”

 6   The responses included, inter alia, the following:

 7              •   “Website mentions generic medications, giving impression that they are selling

 8                  already FDA approved pharmaceuticals.”

 9              •   “Based on the info I saw on webpage”

10              •   “reviewing the Ad, that was the impression given”

11              •   “The ad indicated that it sells generic drugs, and had high quality standards”

12              •   “generic versions”

13              •   “All prescription products in the US are FDA approved. I saw nothing about OTC

14                  Sales”

15              •   “Professional Website”

16              •   “Because they make generics of already approved meds”

17              •   “The website appears to be a quality generic prescription drug supplier”

18              •   “NCQA certification at the bottom of the website”

19              •   “Could not advertise drugs that were not FDA approved on web site”

20              •   “The webpage appears to selling legitimate medications. The cocaine solution label

21                  appears to be a product that would be approved by the FDA.”

22              •   “the website showed prescription vials”

23              •   “Website appears set up like other similar sites. I know cocaine is FDA approved”

24              •   “ANDA’s are needed for generic drugs. I don’t believe and grandfathered drugs

25                  remain on the market.”

26              •   “information presented”

27              •   “The webpage looks professional. But more so I saw the cocaine 4% packaging and it

28                  seemed to include the typical information that would be seen on a package for an
                                                 24
                                      FIRST AMENDED COMPLAINT
        Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 25 of 63



 1                  FDA-approved medication.”

 2              •   “They joined 2 other companies; their motto is patients first. I cannot imagine if that

 3                  is their motto that they would sell a product that was not FDA approved.”

 4              •   “This is an assumption, webpage mentions providing generic drugs at reasonable

 5                  prices”

 6              •   “Nothing indicated otherwise/expect all generic medication manufacturers to work w/

 7                  FDA”

 8              •   “From the website”

 9              •   “Sells pharmaceutical drugs. They have to be FDA approved.”

10              •   “The images I saw”

11              •   “Generic medications are non name brand meds that have already been FDA

12                  approved”

13              •   “The advertisement seems to indicate that the drugs are FDA approved.”

14              •   “Says so”

15              •   “through their website and commitment to quality”

16              •   “based on the first page, it is a generic drug manufacturer. Generic drugs still require

17                  FDA approval”

18              •   “They sell generics, so it was an assumption”

19              •   “Per ad”

20              •   “generic medication manufacturer”

21              •   “appeared that way the way it was presented”

22              •   “webpage”

23                  Lannett’s website actually deceives a substantial segment of the relevant purchasers

24   that Lannett only sells FDA approved drugs.

25                  On information and belief Cody and/or Lannett maintain a website at

26   www.codylabs.com (the “Cody Website”). The Cody Website states that “Cody Laboratories is

27   committed to compliance with all Local, State, and Federal requirements and regulations governing

28   our business, especially FDA, DEA . . . .” (Exhibit 27.) The Cody Website further states that “[o]ur
                                                 25
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 26 of 63



 1   active pharmaceutical ingredients are used in FDA approved commercial drug products,” and that

 2   “[w]e are actively engaged in continuous improvement of our quality systems in accordance with

 3   current FDA guidance.” (See id.) These statements mislead customers into believing that all of the

 4   products, including C-Topical are FDA approved, which is false. On information and belief, Cody

 5   has made these statements on its website since December 2017.

 6                  Cody’s and/or Lannett’s statement on the Cody Website that “Our active

 7   pharmaceutical ingredients are used in FDA approved commercial drug products” is literally false.

 8   (Id.)   The Cody Website identifies Cocaine Hydrochloride, USP as one of Cody’s active

 9   pharmaceutical ingredients (“APIs”). (Exhibit 28.) On information and belief, Cody’s Cocaine

10   Hydrochloride, USP is used in C-Topical, which is not an FDA approved commercial drug product.

11                  On information and belief, Lannett and Cody do not want potential customers to

12   know that C-Topical is not FDA approved.

13                        Lannett Misleads and Deceives Wholesale Distributors,

14                  GPOs, IDNs, Price Lists, Pharmacists, Patients, and Doctors as to

15                             the Unapproved FDA Status of the C-Topical

16                  Lannett further misleads customers by providing incomplete or false information

17   about C-Topical to third party intermediaries in the supply chain of pharmaceutical products,

18   including wholesalers, Group Purchasing Organizations (“GPOs”), integrated delivery networks

19   (“IDNs”), and third party managed price lists.

20                  Instead of purchasing a pharmaceutical product like C-Topical directly from a

21   manufacturer (e.g., Lannett), pharmacists, hospitals, and doctors often purchase prescription

22   products from wholesalers like AmerisourceBergen Corporation (“ABC”), Cardinal Health, Inc.

23   (“Cardinal”), McKesson Corporation (“McKesson”) (headquartered in California and this District)

24   (collectively, “wholesalers”). The manufacturer contracts with the wholesaler to provide a certain

25   amount of the product, and the wholesaler advertises the product to customers through proprietary

26   databases, which allow customers to order the product directly from the wholesaler. On information

27   and belief, wholesalers collect information about the product directly from the manufacturer. On

28   information and belief, Lannett contracts with at least one California-based wholesaler for its
                                                 26
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 27 of 63



 1   unapproved C-Topical and sells its product to such wholesaler for distribution in California. (See

 2   Exhibit 23 (listing McKesson Corp. as a wholesaler).) McKesson’s website indicates that Lannett’s

 3   product is “generic” and does not identify Lannett’s product as an unapproved drug. (Exhibit 42.)

 4                  As an alternative to purchasing pharmaceutical products from wholesalers, some

 5   healthcare providers (e.g., hospitals and hospital pharmacies) form GPOs and IDNs to aggregate

 6   purchasing volume for the purpose of negotiating discounts with manufacturers and wholesale

 7   distributors. Such organizations and networks––which include Intalere, HealthTrust Purchasing

 8   Group, LP, MedAssets Company, Novation, LLC, Premier Health, and Kaiser Health Network––

 9   maintain agreements with manufacturers for purchasing on a national basis various pharmaceutical

10   products used by hospitals and other health care facilities. On information and belief, GPOs and

11   IDNs collect information about a particular product directly from the manufacturer.

12                  Wholesalers, GPOs, and IDNs also rely on companies that aggregate third-party drug

13   pricing information (“Price Lists”), which provide pricing information for drugs and pharmaceutical

14   equivalents of those drugs.

15                  Price List companies, such as Medi-Span Ltd. (“Medi-Span”) and First Databank,

16   maintain a database that compares drug products and their prices so that wholesalers and customers

17   can see all the alternatives available for a particular medication. On information and belief, Price

18   List companies collect information about a particular product directly from the manufacturer. For

19   example, Lannett can go to First Databank’s web portal and submit product information into First

20   Databank’s database about C-Topical, including information like pricing, dosage form, and package

21   size, along with its product label. At the same time, Price List companies have complete control

22   over the information in their databases. (See, e.g., Dkt. No. 29 at 2:16 (First Databank characterizes

23   itself as an “independent publisher”); see also Exhibit 43 ¶ 2 (“First Databank is one of many

24   independent publishers of medication databases.”); Exhibit 44 (First Databank states that its products

25   are “[r]esearched, verified, and continuously updated by expert clinical staff.”).) They do not just

26   passively transmit information from manufacturers to wholesalers and third parties. They provide

27   their own input on the products in their databases. (See, e.g., Exhibit 43 ¶ 4 (“The database is

28   created by editors who review, select, and include tens of thousands of drug products, with clinical
                                                 27
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 28 of 63



 1   information about the products in addition to pricing, packaging, and other information”); Dkt. No.

 2   29-1 at Ex. A (Dkt. p. 5) (explaining how First Databank generates the “Clinical Formulation ID” to

 3   include in its products and services).)

 4                   First Databank’s information about C-Topical is false. For example, First Databank’s

 5   information about C-Topical indicates that C-Topical has a “topical” route of administration that is

 6   literally false. (See, e.g., Exhibit 45.)

 7                   Medi-Span’s information about C-Topical is false. Medi-Span’s information about

 8   C-Topical indicates that C-Topical has an “external” route of administration and has dermatological

 9   uses. (Exhibit 46.)

10                   Medi-Span and First Databank assign unique identifying codes for each drug product,

11   thereby allowing price comparison for otherwise pharmaceutically equivalent products.

12                   First Databank assigns a proprietary Clinical Formulation ID (“CFI”) (formally

13   Generic Code Number) for each drug product, based on each product’s ingredients, strength, dosage

14   form, and route of administration.          Two drug products with the same active pharmaceutical

15   ingredient (cocaine hydrochloride), the same drug strength (4%), the same dosage form (solution),

16   and the same route of administration are assigned the same CFI code. (Exhibit 47.) Based on the

17   false designation of Lannett’s C-Topical as having a “topical” route of administration, First

18   Databank assigned different CFI codes for C-Topical and Genus’s product: First Databank assigned

19   Lannett’s C-Topical the CFI code # 7481, but assigned Genus’s GOPRELTO® product the CFI code

20   # 78068. (Exhibit 31.)

21                   First Databank includes information about Lannett’s C-Topical in its licensed

22   database. It is entirely within First Databank’s discretion and control to include a specific drug

23   product in its database.

24                   On or around October 2, 2018, Genus notified First Databank that Lannett was

25   incorrectly characterizing its unapproved C-Topical as having a “topical” route of administration.

26   (See Exhibit 48.) Genus also informed First Databank that its decision to provide different CFI

27   codes is inaccurate. (Id.) Despite being informed that Lannett’s C-Topical is unapproved and not

28   “topical,” First Databank made the decision to keep C-Topical in its database and to continue
                                                    28
                                         FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 29 of 63



 1   describing it having a “topical” route of administration.

 2                  First Databank’s Manager of Editorial Content spoke with Genus on October 24,

 3   2018, and confirmed that Genus’s product was properly described as having a “nasal” route of

 4   administration. The Manager of Editorial Content could not confirm whether Lannett’s C-Topical is

 5   properly described as having a “topical” route of administration, in part because C-Topical is

 6   unapproved.

 7                  On October 30, 2018, Genus informed First Databank again that First Databank has

 8   mischaracterized Lannett’s unapproved product as having a “topical” route of administration. Genus

 9   also told First Databank: “By mislabeling Lannett’s unapproved product as a ‘topical’ route of

10   administration, FDB is making it impossible for customers to see Genus’s approved cocaine HCl

11   product as the approved drug alternative to Lannett’s unapproved product.” First Databank ignored

12   Genus’s inquiries, and made the conscious and intentional decision to continue mischaracterizing

13   Lannett’s C-Topical as having a “topical” route of administration.

14                  On November 20, 2018, Genus’s counsel again requested that First Databank de-list

15   Lannett’s C-Topical product as an unapproved drug, and demanded that First Databank fix its

16   description of the product and not describe it as having a “topical” route of administration. First

17   Databank ignored Genus’s inquiries and requests, and made the conscious and intentional decision to

18   continue mischaracterizing Lannett’s C-Topical as having a “topical” route of administration.

19                  On information and belief, and in response to Genus’s demands, First Databank

20   arbitrarily added an “obsolete date” of November 14, 2018 to the C-Topical product in its database

21   in November 2018. (Exhibit 45 at PDF pp. 1, 6.) On information and belief, First Databank,

22   however, knew that this information would not impact the sales of C-Topical because on information

23   and belief, third party licensees of First Databank’s information, including wholesalers, do not

24   advertise the “obsolete date” on their integrated ordering websites that target customers. Although

25   First Databank placed an “obsolete date” in its database, First Databank refused to remove C-Topical

26   from its database. On information and belief, First Databank knew that the completeness and

27   comprehensiveness of its database drives third party licenses. If First Databank removed C-Topical,

28   a customer of First Databank who wanted to sell C-Topical may be forced to turn to an alternative
                                                  29
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 30 of 63



 1   Price List company for information about C-Topical.

 2                  On information and belief, First Databank has direct control over the information in

 3   its database regarding C-Topical. First Databank controls how that information is provided to

 4   wholesalers, IDNs, GPOs, and customers.        First Databank knowingly enables the widespread

 5   dissemination of Lannett’s false description of C-Topical as having a “topical” route of

 6   administration.     First Databank’s refusal to change the description of Lannett’s C-Topical as

 7   “topical” after repeated requests by Genus was made in bad faith.

 8                  Medi-Span assigns a proprietary Generic Product Identifier (“GPI”) for each drug

 9   product based a number of classifications for the drug, including the drug name, dose form, and dose

10   strength.   (Exhibit 49.)   Based on the false designation of Lannett’s C-Topical as having an

11   “external” route of administration, Medi-Span assigned different GPI codes for C-Topical and

12   Genus’s GOPRELTO®: Medi-Span assigned Lannett’s C-Topical the GPI code # 90-85-00-30-00-

13   20-10 (“Cocaine HCl Soln 4%”) (Exhibit 46), but assigned Genus’s GOPRELTO® the GPI code #

14   42-23-00-20-10-20-10 (“Cocaine HCl Nasal Soln 40 MG/ML (4%)”) (Exhibit 50).

15                  Price Lists can also be integrated with other computerized information systems used

16   by, for example, wholesalers, GPOs, hospitals, and insurance companies, to allow purchasers to

17   compare drugs and drug prices. Upon information and belief, Cardinal and AmerisourceBergen rely

18   mainly on First Databank’s information for product information on their own ordering websites, and

19   McKesson relies on Medi-Span or First Databank or both for product information on its own

20   ordering website.

21                  As a result of First Databank and Medi-Span assigning Genus’s and Lannett’s

22   products different codes, Lannett is able to hide Genus’s GOPRELTO® product from customers

23   ordering, or re-ordering, Lannett’s C-Topical from wholesaler websites.

24                  When a customer wants to purchase a cocaine hydrochloride product, for example,

25   the customer could search for “cocaine hydrochloride” and pull up all available cocaine

26   hydrochloride products and their associated prices. For example, when a customer searches for

27   Lannett’s C-Topical on wholesaler AmerisourceBergen’s website, AmerisourceBergen’s website

28   typically would also pull up all other drug products with the same First Databank CFI code. Because
                                                 30
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 31 of 63



 1   of the difference in CFI codes for Genus’s and Lannett’s products, customers cannot even learn

 2   about the existence of Genus’s FDA-approved GOPRELTO®. In a particularly troubling example,

 3   customers reordering Lannett’s C-Topical click a “reorder” option and are never made aware of the

 4   existence of Genus’s GOPRELTO®. If Lannett’s C-Topical and Genus’s GOPRELTO® had the

 5   same CFI codes, however, a customer would see both GOPRELTO® and C-Topical and would be

 6   able to select a product based on material factors like price and the FDA status of a drug.

 7                   As another example, Cardinal explained that because Lannett mischaracterizes its C-

 8   Topical as “topical,” Cardinal itself (along with customers) treat Lannett’s C-Topical as a different

 9   product from Genus’s product. (Exhibit 51.)

10                   On information and belief, Lannett misleads customers by providing incomplete or

11   incorrect information to wholesalers, GPOs, IDNs, and Price Lists. On information and belief,

12   Lannett does not identify C-Topical as “unapproved” to wholesale distributors, GPOs, IDNs, or

13   Price Lists. When customers search for a “cocaine hydrochloride” product, Lannett is able to

14   conceal the fact that its C-Topical is an unapproved drug without FDA authorization. For example,

15   on information and belief, McKesson reports both Genus’s FDA approved GOPRELTO® product

16   and Lannett’s unapproved C-Topical using descriptions that do not indicate FDA approval status.

17   (See, e.g., Exhibit 52.)

18                   Because Lannett does nothing to identify C-Topical as “unapproved” on its product

19   packaging, package insert, or Cocaine Website, wholesale distributors, GPOs, IDNs, and Price Lists

20   cannot accurately describe Lannett’s C-Topical as unapproved by the FDA. As a result of Lannett’s

21   misrepresentations, the databases and Price Lists managed by these third parties do not differentiate

22   Genus’s GOPRELTO® from Lannett’s C-Topical product, causing further deception and confusion

23   by customers, including retail pharmacists, hospital pharmacists, and hospital administrators. On

24   information and belief, Lannett is aware that buyers believe that all prescribed drugs identified in the

25   Price Lists are FDA approved.

26                FDA Approval Status of a Prescription Drug Is Material to Customers

27                   The FDA approval status of a prescription drug is material to customers because

28   approved drugs provide customers assurance as to the quality of the product not afforded to
                                                 31
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 32 of 63



 1   unapproved prescription drugs. Because the marketing of unapproved drugs is not FDA regulated,

 2   such marketing may present a serious safety issue to customers. (See Exhibit 29 at 1 (“Unapproved

 3   drugs are not generic medications, and neither their safety nor their efficacy can be assured”);

 4   Exhibit 6 at 1–2; Exhibit 7 at 3.)

 5                  Based on a recent survey, 62.8% of Lannett’s customers acknowledged that if he or

 6   she was told that the cocaine hydrochloride solution product sold by Lannett was not FDA approved,

 7   that information would influence his or her decision about whether to purchase or dispense Lannett’s

 8   cocaine hydrochloride solution.

 9                  Based on a recent survey, 60.6% of Lannett’s customers would be less likely to

10   purchase, use, or dispense Lannett’s cocaine hydrochloride solution product if he or she had

11   information that the cocaine hydrochloride solution product sold by Lannett was not FDA approved.

12                  On information and belief, despite customers’ preference for FDA approved

13   prescription drugs, customers are misled to purchase and dispense Lannett’s C-Topical because they

14   believe that all prescription drugs are FDA approved. For example, a nationwide survey of 500

15   pharmacists found that 91% thought all products pharmacists dispense are FDA approved. (Exhibit

16   30 at 3.) FDA also recognizes that healthcare providers are confused by unapproved drugs:

17                  Many healthcare providers are unaware of the unapproved status of
                    drugs and have continued to unknowingly prescribe them because the
18
                    drugs’ labels do not disclose that they lack FDA approval. In addition,
19                  since many unapproved drugs are marketed without brand names and
                    have been available for many years, it is often assumed that these
20                  unapproved drugs are generic drugs. This is not correct. Generic drugs
                    have been evaluated and approved by FDA to demonstrate
21                  bioequivalence to a brand name reference drug.
22   (Exhibit 29 at 1.)
23                  Preying upon the misconception of pharmacists, healthcare providers, and the public,
24   including upon information and belief, in California and this District, Lannett falsely advertises its
25   C-Topical product as an approved drug. Because customers are misled to believe C-Topical is FDA
26   approved or otherwise authorized by FDA, customers choose to purchase Lannett’s C-Topical
27   product over Genus’s product, thereby, directly harming Genus.
28                  On information and belief, if customers, including pharmacists and doctors, knew that
                                                       32
                                     FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 33 of 63



 1   Lannett’s C-Topical product was unapproved, they would not purchase it or distribute it to patients.

 2               LANNETT, CODY, AND FIRST DATABANK FALSELY ADVERTISE

 3         C-TOPICAL AS INDICATED FOR ORAL, LARYNGEAL, OR NASAL TOPICAL

 4          ADMINISTRATION WITH THE INTENT TO MISLEAD CONSUMERS INTO

 5          BELIEVING THAT ITS PRODUCT IS SUPERIOR TO GENUS’S GOPRELTO®

 6                  FDA has not reviewed for approval any aspect of Lannett’s C-Topical. Lannett’s

 7   product, product label, and packaging are not FDA approved or pre-approved by the FDA.

 8                  Because Lannett’s C-Topical is a not approved by the FDA, all of Defendants’ public

 9   statements about C-Topical to customers constitute commercial speech subject to the Lanham Act.

10   For example, because Lannett’s package insert was not reviewed for approval by the FDA, the

11   package insert is a mere advertisement for Lannett’s C-Topical product.

12                    Lannett Falsely Advertises Its Route of Administration and Uses

13                  Lannett falsely advertises C-Topical as a “topical solution . . . indicated for the

14   introduction of local (topical) anesthesia of accessible mucous membranes of the oral, laryngeal, and

15   nasal cavities.” (Exhibit 8 at 1.)

16                  Lannett’s C-Topical is not indicated for the introduction of local anesthesia to the

17   outer surface of the body.

18                  Lannett’s advertisement of the route of administration for C-Topical as “topical” is

19   false, misleading, and unsubstantiated.

20                  On information and belief, Lannett directed its sales representatives to market C-

21   Topical for oral, nasal, and laryngeal surgeries to hospitals, surgery centers, and health care

22   providers in California, including in this District.

23                  Lannett’s advertisement of the use of C-Topical orally or laryngeally falsely implies

24   that a cocaine hydrochloride solution product has been approved by FDA for those uses. FDA has

25   never approved any cocaine hydrochloride product for oral anesthesia. FDA has never approved any

26   cocaine hydrochloride product for laryngeal anesthesia. Furthermore, Lannett’s marketing its C-

27   Topical for oral or laryngeal use falsely implies that FDA has approved a cocaine hydrochloride

28   product for oral or laryngeal use.
                                                     33
                                          FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 34 of 63



 1                  By advertising C-Topical as a topical solution for oral and laryngeal use, Lannett

 2   misleads customers into believing that Lannett’s C-Topical has more uses, i.e., accessible mucous

 3   membranes of the oral and laryngeal cavities, than Genus’s GOPRELTO®, making it more desirable

 4   for pharmacists to stock at their pharmacy.

 5                  Based on Lannett’s false advertisement of its C-Topical as a topical product with

 6   unsubstantiated uses, Lannett falsely implies that its C-Topical is a better product than

 7   GOPRELTO®. Whereas GOPRELTO® (cocaine hydrochloride 4% solution) is approved by FDA as

 8   an intranasal product indicated for “the induction of local anesthesia of the mucous membranes when

 9   performing diagnostic procedures and surgeries on or through the nasal cavities in adults,” Lannett

10   falsely advertises its C-Topical (cocaine hydrochloride 4% solution) as a topical product indicated

11   “for the introduction of local (topical) anesthesia of accessible mucous membranes of the oral,

12   laryngeal and nasal cavities.” (Exhibit 8 at 1 (emphasis added).) Lannett misleads customers by

13   suggesting that its C-Topical is superior, better, or has more uses than GOPRELTO®.

14                  On information and belief, Lannett has described C-Topical as having a “topical”

15   route of administration since 2013. For example, in Lannett’s 2013 10-K filing to the U.S. Securities

16   and Exchange Commission, the company described C-Topical as “an analgesic topical solution.”

17   Lannett used identical language in its 2014, 2015, 2016, and 2017 10-K filings. In 2018, Lannett

18   filed a 10-K document where it describes a competitor receiving approval to sell a “Cocaine

19   Hydrochloride topical product” that could interfere with Lannett’s ability to sell C-Topical. (See

20   Exhibit 14 at 33.)

21                  On information and belief, customers are actually deceived by Lannett’s

22   advertisement of C-Topical into believing it is superior because it has more uses than Genus’s FDA

23   approved GOPRELTO®.

24        First Databank Falsely Advertises C-Topical’s Route of Administration and Uses and

25          Falsely Advertises that C-Topical Is the Only Cocaine Hydrochloride 4% Solution

26                  The pharmaceutical industry relies almost exclusively on Price Lists to obtain

27   information about prescription drugs. First Databank states on its website, www.fdbhealth.com that

28   it is “[t]he leading provider of integrated drug and medical device databases that help healthcare
                                                 34
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 35 of 63



 1   professionals make precise decisions.” (Exhibit 53.)

 2                  First Databank advertises its services as providing accurate pharmaceutical data about

 3   drug products so that customers of drug products can make informed decisions on which drug to

 4   buy. (See, e.g., Exhibit 44 (advertising its products and services as providing “reliable, accurate

 5   information” and permitting “accurate prescribing”); see also Exhibit 54 (advertising “accurate and

 6   reliable drug information”); Exhibit 55 (advertising its products and services as, for example, “tried,

 7   tested and trusted,” and containing “reliable and consistent content that creates unflagging

 8   confidence”); Exhibit 56 (advertising “[r]eliable, accurate and robust drug pricing data from FDB”);

 9   Dkt. No. 29 at 2 (representing that “First Databank has (accurately) included that information in its

10   database”). The drug product information in First Databank’s database is false, however, for C-

11   Topical.   First Databank misleads customers into falsely believing that it delivers accurate

12   information. Genus’s customers are misled into believing First Databank is providing Genus’s

13   customers with accurate information about Genus and its competitor’s product. On information and

14   belief, because customers believe that First Databank is providing accurate information about C-

15   Topical, including that it has a “topical” route of administration, customers rely on it in making

16   purchasing decisions. This has led to lost sales of Genus’s GOPRELTO® product.

17                  First Databank’s principal product is called MedKnowledge. It provides information

18   about prescription drugs, including pricing information, and is uniquely capable of being readily

19   integrated with other computerized information systems to help purchasers of prescription drugs to

20   quickly obtain information important to decisions regarding, for example, the prescription,

21   dispensing, price reimbursement and purchase of medicines.          According to First Databank, it

22   provides “[t]he best available drug pricing information to support strategic decisions.” (Exhibit 44.)

23                  First Databank’s MedKnowledge is designed to be “integrated” into other systems.

24   According to First Databank, “FDB MedKnowledge, proven in thousands of healthcare contexts, is

25   the industry’s most trusted drug database for integration within healthcare IT systems.” (See Exhibit

26   57.) First Databank intends for the information it provides to be integrated with “virtually every

27   component in the healthcare industry,” including product ordering. (See Exhibit 58.)

28                  First Databank offers various additional modules in addition to the basic
                                                 35
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 36 of 63



 1   MedKnowledge database.        One such module is the “FDB OrderKnowledge.”              First Databank

 2   OrderKnowledge “provides individually pre-configured orderables to support medication ordering in

 3   the fewest possible steps.” (See Exhibit 59.) First Databank markets this module as permitting a

 4   user to “complet[e] an order in just two clicks.” (Exhibit 60 at 6.) On information and belief, at

 5   least pharmacists use information from First Databank to re-order and restock medicine.             On

 6   information and belief, First Databank information permits pharmacists to simply reorder a

 7   prescription drug that was previously purchased.

 8                  First Databank also offers AnalySource, which it markets as providing drug pricing

 9   data. First Databank touts AnalySource as “provid[ing] 90 attributes and data points for every FDA-

10   approved drug.” (Exhibit 56.)

11                  First Databank is ubiquitous in the health care industry. First Databank markets itself

12   as being used for over 95% of the “total prescription volume in the US” and used by the “top three

13   major drug product wholesalers controlling 85% of the market.” (Exhibit 61.) Because of the

14   ubiquitous nature of First Databank’s products and services, on information and belief, the

15   information channeled through First Databank reaches the relevant consumers of drug products,

16   including the relevant consumers of C-Topical.

17                  First Databank has achieved its pervasiveness in the industry and emphasizes that it is

18   “industry’s most trusted drug database.” (Exhibit 44.) First Databank advertises that 3.2 billion

19   prescriptions have been dispensed using FDB drug knowledge. (Exhibit 53.)

20                  On information and belief, First Databank provides products and services that

21   propose a commercial transaction and provides products and services that are intended to be

22   integrated with software that is used to complete commercial transactions.

23                   First Databank’s products and services provide commercial advertising and

24   promotional information, such as the information available on a drug product’s packaging and

25   labeling. First Databank’s documentation confirms that it provides, for example, “the product

26   description name that appears on the package label provided by the product labeler . . . .” (Dkt. No.

27   29-1 at Ex. A (Dkt. p. 7), the manufacturer name (id. at Dkt. p. 11); a generic name (id. at Dkt. p. 9),

28   and an NDC number (id. at Dkt. p. 12). This information is routinely included on drug labels and
                                                 36
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 37 of 63



 1   packaging. First Databank also recognizes that its products and services are commercial by calling

 2   them “commercial product[s].” (Exhibit 60 at 6.)

 3                  First Databank’s products and services include a referral to the source for purchasing

 4   medication. For example, MedKnowledge itself includes at least the manufacturer name. (Dkt. No.

 5   29-1 at Dkt. p. 11.) But First Databank also offers other products designed to make ordering

 6   medication simpler, including a product called FDB OrderSpace™ that is integrated with

 7   information from the wholesaler, McKesson. According to First Databank, this product is offered

 8   “with the goal of making ordering medications easier . . . .” (Exhibit 62.) FDB OrderSpace offers “a

 9   singular approach to medication ordering” for McKesson’s customers. (Id.)

10                  First Databank also provides detailed pricing information about the drug products it

11   advertises. (See, e.g., Exhibit 60 at 1.) According to First Databank, it provides “Wholesale

12   Acquisition Cost (WAC), Direct Price, Federal Financing Participation Upper Limits (FFPUL),

13   Suggested Wholesale Price (SWP), and National Average Drug Acquisition Costs (NADAC).” (Id.)

14                  First Databank provides its commercial advertising and promotional information to

15   the relevant purchasing public. For example, First Databank’s products and services “are used

16   within the majority of hospital, retail pharmacy, payer, and other healthcare markets,” and

17   MedKnowledge is “the industry’s most trusted drug database for integration within healthcare IT

18   systems.” (Exhibit 53.) At least because of the ubiquity of First Databank’s products and services,

19   they operate as a specialized marketing channel to the relevant purchasing public.

20                  On information and belief, the relevant purchasing public is provided with First

21   Databank’s commercial advertising and promotional information about specific drug products to be

22   analyzed and/or ordered or reordered. First Databank’s products and services provide the capability

23   to review information about a specific drug of interest and compare it against other similar products

24   using, for example, the CFI code.

25                  First Databank’s products and services are disseminated for commercial benefit to

26   First Databank’ customers, e.g., wholesalers such as McKesson, and pharmacists, who on

27   information and belief, use First Databank’s products and services to compare prices, seek

28   reimbursements, and restock, among other things.
                                                 37
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 38 of 63



 1                  First Databank also has a commercial motivation for proposing the commercial

 2   transaction, for example, to provide products and services useful to its customers and to sell more

 3   licenses to its products and services.

 4                  First Databank’s products and services do not identify statements of public

 5   importance such as religious, social, political, philosophical, or ideological speech. First Databank’s

 6   products and services are not a peer-reviewed journal articles, scientific research, or scholarly works.

 7   First Databank’s products and services are not like a telephone directory because a telephone

 8   directory provides a mix of information about directory listings along with commercial

 9   advertisements; whereas First Databank makes statements about specific drug products to end

10   consumers. First Databank is also not like a nutritional supplement guide because it is specifically

11   providing commercial information to the relevant purchasing public through a specialized marketing

12   channel.

13                  First Databank’s characterization of itself as a “compendium” or “database” does not

14   make First Databank’s products non-commercial. First Databank’s products and services provide

15   information necessary for a commercial transaction and propose a commercial transaction at least

16   because they provide information about specific drug products, a referral to the source for

17   purchasing the drug product, and pricing of the drug product to the relevant purchasing public.

18                  First Databank makes statements about pharmaceutical products for the purpose of

19   influencing customers to buy its services. For example, First Databank’s statements about Genus’s

20   GOPRELTO® and Lannett’s C-Topical are designed to generate sales of First Databank’s services to

21   wholesalers, GPOs, and IDNs. These customers can buy or license First Databank’s services to

22   facilitate the sale of drug products to end consumers.

23                  First Databank accepts information from a drug manufacturer to include in its

24   products and services, and this information is disseminated throughout the pharmaceutical supply

25   chain. When a drug is not FDA approved, the information that the manufacturer provides and that

26   First Databank propagates is not vetted by the FDA and is a manufacturer’s advertisement for its

27   product.

28                  On information and belief, Lannett provided information to First Databank including
                                                  38
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 39 of 63



 1   its product packaging and labeling, which were not vetted by the FDA. Lannett’s product packaging

 2   and labeling and other information provided to First Databank constitute Lannett’s commercial

 3   advertising for its C-Topical Product. First Databank vets the information that pharmaceutical

 4   manufacturers provide to it for inclusion in its products and services.

 5                  First Databank knows that Lannett’s C-Topical product is not FDA approved and still

 6   permitted C-Topical to be listed in its Price List, resulting in further integration with the

 7   pharmaceutical supply chain through its products and services. (Dkt. No. 29-1 at Ex. B.) First

 8   Databank could have refused to list C-Topical. However, by knowingly and intentionally listing C-

 9   Topical and disseminating information about C-Topical, First Databank engaged in commercial

10   advertising on behalf of Lannett.

11                  First Databank had its own reasons for including C-Topical in its products and

12   services.   On information and belief, one such reason would be to maintain its reputation as

13   comprehensive and up-to-date. (See, e.g., Exhibit 60 at 1.) For example, if a competitor were to list

14   a product that was not listed with First Databank, it would undermine the quality of First Databank’s

15   reputation and services.    The quality of First Databank’s reputation and services is how First

16   Databank is able to maintain its position in the pharmaceutical supply chain.

17                  First Databank touts the MedKnowledge database as “[e]ncompassing every drug

18   approved by the FDA, it combines descriptive drug information, unique identifiers and pricing data

19   with an extensive array of clinical decision support modules.” (Exhibit 60 at 1; see also Exhibit 44.)

20   According to First Databank “MedKnowledge is the preferred source of information about FDA-

21   approved drug[s] . . . .” (Exhibit 63.)

22                  On information and belief, buyers believe that the prescription medication sold

23   through First Databank is FDA approved. On information and belief, Lannett knows that buyers

24   believe that prescription medication sold through a Price List is FDA approved.

25                  By disseminating Lannett’s advertisements about C-Topical bundled with information

26   about drugs that are FDA approved, First Databank misleads the pharmaceutical supply chain into

27   believing that C-Topical has been FDA approved and that the information provided about the drug

28   has been vetted by the FDA. Neither First Databank nor Lannett require the disclosure of C-
                                                    39
                                         FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 40 of 63



 1   Topical’s lack of FDA approval to the pharmaceutical supply chain.

 2                  On information and belief, Lannett has provided commercial advertising to First

 3   Databank that First Databank knows has not been vetted by the FDA representing that C-Topical has

 4   a “topical” route of administration.” First Databank has chosen to disseminate Lannett’s

 5   advertisement throughout the pharmaceutical supply chain even though it could have refused or even

 6   removed the listing once it learned that Lannett is using First Databank as an advertising medium.

 7                  First Databank falsely advertises Lannett’s C-Topical by characterizing it as having a

 8   “topical” route of administration.

 9                  First Databank is a specialized marketing service that allows drug manufacturers (like

10   Genus and Lannett) to advertise their products. First Databank sells information about drug products

11   to numerous third parties, e.g., wholesalers, who use First Databank’s information to compare,

12   market, and purchase prescription drugs, including both Genus’s FDA-approved GOPRELTO® and

13   Lannett’s C-Topical.

14                   First Databank explains that it makes its own determination relative to “the package

15   insert when determining how to enter a particular drug into the knowledge base.” See Dkt. No. 29 at

16   3:4–6; (Exhibit 43 ¶ 4.).

17                  As discussed above Paragraph 137, First Databank assigns a unique CFI code to drug

18   products based on ingredient, strength, dosage form, and route of administration. Two drug products

19   with the same ingredient, strength, form, and route are assigned the same CFI and are “linked” such

20   that when one product is searched for in the database, the other will appear as a substantive

21   alternative.

22                  Although GOPRELTO® and C-Topical are both cocaine hydrochloride 4% solutions,

23   have the same ingredient (cocaine hydrochloride), same strength (4%), and same dosage form

24   (solution), GOPRELTO®’s route of administration is “intranasal” whereas First Databank falsely

25   characterizes C-Topical route of administration as “topical.” As a result of the different routes of

26   administration shown by First Databank, First Databank assigns different CFIs to GOPRELTO® and

27   C-Topical as shown below:

28
                                                 40
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 41 of 63



 1

 2

 3

 4

 5

 6   (Exhibit 31.)

 7                   First Databank’s categorization of C-Topical based on CFI Code is false and

 8   misleading. First Databank deceives customers by assigning different CFI codes to GOPRELTO®

 9   and C-Topical. For example, if a customer who previously purchased Lannett’s unapproved C-

10   Topical product attempts to “reorder” it, the customer will not see GOPRELTO® or its authorized

11   generic product. On information and belief a customer would expect to see all available alternatives

12   when reordering. As a result, customers are deceived into believing that Lannett’s C-Topical is the

13   only cocaine hydrochloride 4% solution that is available on the market, which is literally false.

14                   Furthermore, because wholesale distributors use First Databank’s CFI codes to

15   compare products, customers of wholesale distributors do not see GOPRELTO® or its authorized

16   generic product as an alternative to the unapproved C-Topical. On information and belief, wholesale

17   distributors would expect to see all available alternatives when reordering.

18                   Medi-Span operates in predominantly the same manner as First Databank. Like First

19   Databank, it assigns a unique code to drug products based on ingredient, strength, dosage form, and

20   route of administration. Medi-Span also incorrectly codes Lannett’s C-Topical product as having a

21   topical route of administration, which results in C-Topical being assigned a unique, improper code.

22   Customers are therefore deceived into believing that no alternative product competes with C-

23   Topical.

24                   As a result, the buyers are deceived into believing that Lannett’s C-Topical is the only

25   cocaine hydrochloride 4% solution available on the market, which is literally false.

26                   This deception directly influences purchasing decisions throughout the United States,

27   including California, and directly injures Genus’s sale of GOPRELTO® or its authorized generic.

28
                                                  41
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 42 of 63



 1               First Databank Knowingly Contributes to Lannett’s False Advertisement

 2                      First Databank not only directly misleads customers through its characterization of C-

 3   Topical as “topical,” First Databank also knowingly and materially participates in Lannett’s false

 4   advertising of C-Topical.

 5                      Genus notified First Databank about the misleading advertisement of Lannett’s C-

 6   Topical no later than October 2, 2018. On information and belief, First Databank continues to

 7   falsely assign C-Topical a different CFI than GOPRELTO® or its authorized generic.

 8     LANNETT & CODY ENGAGE IN ANTICOMPETITIVE CONDUCT TO MAINTAIN A

 9                MONOPOLY OVER THE COCAINE HYDROCHLORIDE MARKET

10                      As mentioned in Paragraph 49, Lannett and Cody have been the sole suppliers of

11   cocaine hydrochloride solution products to ENTs in the United States since 2012.

12                      Even after the launch of Genus’s GOPRELTO® product, Lannett and Cody have

13   maintained around 98% of the market of cocaine hydrochloride in the United States.

14             The Relevant Market Is Limited to Cocaine Hydrochloride Solution Products

15                      The relevant market to determine Lannett’s and Cody’s anticompetitive conduct is the

16   market for cocaine hydrochloride solution. This market includes both the FDA approved and

17   unapproved versions of cocaine hydrochloride solution.

18                      Genus manufactures and markets GOPRELTO®, the only FDA approved version of

19   cocaine hydrochloride solution in the United States. Lannett manufactures C-Topical, the only non-

20   FDA approved version of cocaine hydrochloride solution in the United States. C-Topical has the

21   same active ingredient, the same strength, and the same dosage form as GOPRELTO®, making them

22   commercially equivalent. As such, each drug is interchangeable with the other for certain medical

23   uses, including GOPRELTO®’s approved indicated use.

24                      On information and belief, cocaine hydrochloride solution is unique because it is the

25   only nasal product that acts as both a vasoconstrictor and local anesthetic. On information and

26   belief, no other drugs on the market other than GOPRELTO® and C-Topical combine these two

27   characteristics.

28                      No drugs on the market are reasonably and commercially interchangeable in use with
                                                    42
                                         FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 43 of 63



 1   cocaine hydrochloride solution due to differences in price, use, side effects, or other characteristics.

 2                  A small, but significant, non-transitory price increase above the competitive level for

 3   cocaine hydrochloride solution would not induce customers to shift their purchases to any alternative

 4   drug or combination of vasoconstrictor and/or anesthetic drugs.

 5                  The price of GOPRELTO® and C-Topical does not exhibit a high cross-elasticity of

 6   demand with the price of any other product.

 7                  Sales of GOPRELTO® and C-Topical comprise the entirety of all sales in the relevant

 8   product market for cocaine hydrochloride solution for the purposes of determining the

 9   anticompetitive effects of Lannett’s conduct.

10                  The geographic market to determine the anticompetitive effects of Lannett’s conduct

11   is the United States because the marketing, wholesale distribution, and sale of cocaine hydrochloride

12   solution occurs across the entire nation.

13                   Cocaine hydrochloride solution is not available in drugstores and cannot be

14   purchased by the general public. Instead, physicians and hospitals almost exclusively purchase

15   cocaine hydrochloride for use in operating rooms, surgery centers, and other healthcare facilities.

16   These purchasers use wholesalers, GPOs, and IDNs to order virtually all of the cocaine

17   hydrochloride solution sales nationwide. The vast majority of all cocaine hydrochloride solution

18   purchases (over 99%) are made through the three largest drug wholesalers in the U.S.:

19   AmerisourceBergen, Cardinal Health, and McKesson.

20                  Doctors and healthcare facilities, wholesalers, GPOs, and IDNs use, or rely upon,

21   First Databank’s CFI code and Medi-Span’s GPI code to compare products with the same active

22   ingredient, strength, dose, and route of administration.

23                  AmerisourceBergen and Cardinal rely on First Databank to provide the drug

24   description and price information used in their ordering systems through which doctors and

25   healthcare facilities purchase the products they distribute. McKesson relies on Medi-Span or First

26   Databank or both for drug price list services. Thus all, or essentially all, purchase orders for cocaine

27   hydrochloride are placed through wholesale distributor ordering systems that rely on First Databank

28   and Medi-Span price lists. There are no alternative distribution channels through which Genus can
                                                  43
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 44 of 63



 1   sell any significant volume of its cocaine hydrochloride product to physicians and hospitals other

 2   than through these three large drug wholesalers.

 3                  Significant barriers to entry exist which make it difficult for a third party to enter the

 4   market in a relatively short time period.       New entrants into the pharmaceutical industry face

 5   extremely large startup costs in the form of research and development, and building manufacturing

 6   facilities. Even established players confront substantial costs to manufacture the product in addition

 7   to expending considerable resources and time to correctly formulate and develop the drug.

 8   Furthermore, FDA awarded Genus’s GOPRELTO® new chemical entity exclusivity as the first FDA

 9   approved cocaine product, and this exclusivity bars any third-party applicant from seeking FDA

10   approval until December 14, 2022.

11                                  Lannett’s Unlawful Monopoly Conduct

12                  On information and belief, Lannett began selling its unapproved cocaine

13   hydrochloride product in the United States in 2008.          Lannett continues to sell the product in

14   interstate commerce without any FDA approval to this very day.

15                  On information and belief, Lannett has enjoyed a monopoly in the market for cocaine

16   hydrochloride solution since 2012. No other providers of cocaine hydrochloride solution existed in

17   the United States until Genus entered the market in 2018.

18                  Upon entering the market, Genus took immediate steps to ensure its cocaine

19   hydrochloride solution appeared in First Databank’s and Medi-Span’s systems.                 Genus has

20   confirmed that First Databank and Medi-Span correctly list its product based on active ingredients,

21   strength, and route of administration.

22                  To maintain its monopoly, Lannett and Cody devised an anticompetitive scheme to

23   interfere with Genus’s access to potential customers and exclude it from the market.

24                  Lannett and Cody are able to accomplish this anticompetitive scheme by improperly

25   manipulating First Databank’s and Medi-Span’s product categorization processes. Lannett and Cody

26   know that First Databank and Medi-Span will assign distinct product codes to two similar products

27   when the route of administration is different, even if all other information is identical.

28                  Lannett and Cody knowingly and intentionally misrepresent to First Databank and
                                                  44
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 45 of 63



 1   Medi-Span that its product’s route of administration is topical when it is actually nasal. Lannett

 2   mischaracterizes its product this way in order for C-Topical to receive its own unique CFI code in

 3   First Databank’s system and its own unique GPI code in Medi-Span’s system.

 4                   Genus notified Lannett that its cocaine hydrochloride solution had an incorrect route

 5   of administration and asked it to correct the error. Lannett refused to do so.

 6                  Genus notified First Databank that Lannett’s cocaine hydrochloride solution had an

 7   incorrect route of administration and asked it to correct the error. First Databank refused to do so.

 8                  C-Topical and GOPRELTO® should share the same First Databank CFI code and

 9   Medi-Span GPI code, respectively, because they have the same active ingredients, strengths, dosage

10   forms, and route of administration.

11                  If First Databank and Medi-Span issued C-Topical and GOPRELTO® the same CFI

12   code and GPI code, respectively, customers looking to order cocaine hydrochloride solution would

13   be presented with both products. Under such a structure, C-Topical and GOPRELTO® would

14   compete for customers on the basis of price.

15                   Since Lannett’s C-Topical product has been the only cocaine hydrochloride product

16   on the market for the past decade, almost all end-user purchases of cocaine hydrochloride are made

17   by physicians or hospitals that have purchased Lannett’s product in the past using the purchasing

18   systems offered by the three largest wholesalers. Because essentially all of those purchases are made

19   through ordering systems using the First Databank and Medi-Span price lists, purchasers expect that

20   they will be presented with all the available alternatives for this product to be listed on these systems

21   if they become available. Therefore, when re-ordering, customers tend to repeat their last order or

22   search directly for C-Topical or products listed as its alternatives.

23                  Lannett’s mischaracterization of its product to obtain unique CFI and GPI codes

24   ensures that the purchasing systems used by the three largest drug wholesalers do not present

25   alternative competing products such as Genus’s GOPRELTO®.               On each of the wholesaler’s

26   ordering portals, Genus’s GOPRELTO® is not listed alongside C-Topical because of the incorrect

27   codes assigned by First Databank and Medi-Span. The vast majority of doctors and buyers therefore

28   conclude that no alternative drugs exist when they search directly for C-Topical. Lannett’s conduct
                                                  45
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 46 of 63



 1   deliberately misleads purchasers, making it prohibitively difficult for them to find a competing

 2   product—much less one that is cheaper and approved by the FDA. Indeed, Lannett’s use of false

 3   and misleading CFI and GPI codes prevents purchasers from even realizing their choice has been

 4   improperly limited.

 5                  Lannett’s conduct affects virtually all of the distribution channels used to purchase

 6   cocaine hydrochloride. Since the three largest drug wholesalers use either First Databank or Medi-

 7   Span price lists in their ordering systems and essentially all purchases of cocaine hydrochloride are

 8   placed through the three largest wholesalers, customers essentially make all purchases through a

 9   channel affected by Lannett’s misleading information.

10                  Communications with Genus’s wholesaler customers confirm that Lannett’s conduct

11   has foreclosed Genus from competing with Lannett on the merits of price and quality on these

12   systems through which essentially all cocaine hydrochloride is purchased. For example, Cardinal

13   informed Genus that customers were not purchasing GOPRELTO® because customers would “not

14   see [Genus’s] item as an equivalent” in First Databanks’ system. (Exhibit 51.) Cardinal concluded

15   that despite “pric[ing] the item competitively,” Lannett will still win almost all sales because

16   Genus’s product “is not cardkey equivalent to Lannett’s item.” (Id. (emphasis added).)

17                  First Databank and Medi-Span are the two largest drug price listing services used by

18   drug wholesalers, GPOs, and hospitals for comparing and ordering thousands of different drugs.

19   Drug purchasers view the information contained in their systems as factually accurate information

20   provided by objective third party service providers. The classification codes used by First Databank

21   and Medi-Span are not factually accurate for C-Topical, and customers, upon information and belief,

22   are not aware that these codes can be manipulated by the manufacturer. If two products are not

23   listed under the same code, purchasers conclude that they are not alternative competing products.

24   Thus, a given drug’s false or improper classification cannot be neutralized by any reasonable amount

25   of traditional advertising by a competitor.

26                  Genus launched an aggressive marketing campaign to promote its drug. Despite

27   these efforts, Genus could not overcome the artificial barriers erected by Lannett.

28                  By obtaining improper CFI and GPI codes based on false information, Lannett creates
                                                  46
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 47 of 63



 1   artificial barriers to entry. Firms looking to compete for the sale of cocaine hydrochloride solution

 2   face not only a steep barrier in developing the drug, but a further barrier to overcome Lannett’s

 3   anticompetitive conduct. These barriers stifle competition, maintain Lannett’s monopoly and cause

 4   significant injury to Genus and patients.

 5                  Despite appearing in First Databank’s systems, sales for GOPRELTO® (or its

 6   authorized generic) have remained negligible. Genus sold just 544 bottles from June 2018 until

 7   September 2018, compared to over 45,000 bottles for Lannett over the same period of time. (Exhibit

 8   32.) Even after the advent of GOPRELTO®, Lannett maintains an overwhelming share of the

 9   market, being responsible for around 98% of sales.

10                  Absent Lannett’s improper and exclusionary conduct within the First Databank and

11   Medi-Span price lists, the entry of GOPRELTO® should result in lower prices for cocaine

12   hydrochloride solution because consumers would be made aware of and purchase Genus’s

13   alternative lower priced competing product.

14                  Despite Genus’s pricing GOPRELTO® lower than C-Topical, this lower price has

15   failed to result in appreciable sales for Genus because Lannett’s improper exclusionary conduct has

16   interfered with doctors’ ability to identify GOPRELTO® as an alternative to C-Topical.

17                  Lannett’s conduct has maintained the price of its C-Topical product and the market

18   price of cocaine hydrochloride solution above the competitive level.

19                  Lannett’s anticompetitive scheme has caused direct harm on Genus and competition

20   by committing exclusionary acts to maintain its monopoly. Genus has suffered injury in the form of

21   lost sales, not to mention the extensive resources it spent to obtain FDA approval and properly enter

22   the market with a safe and effective drug. Doctors and patients suffer harm because they are forced

23   to pay monopoly prices for an unregulated and unapproved drug.

24                                                 COUNT I:

25                                 FALSE ADVERTISING AND UNFAIR

26                             COMPETITION UNDER 15 U.S.C. § 1125(a)

27                                  (AGAINST LANNETT AND CODY)

28                  Genus realleges and incorporates herein the allegations contained in Paragraphs 1–
                                                 47
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 48 of 63



 1   243 of this Complaint.

 2                  On information and belief, Lannett and Cody advertise, promote, distribute, and sell

 3   their C-Topical throughout the United States and California to wholesale distributors, GPOs, IDNs,

 4   hospitals, outpatient centers, pharmacists, physicians, and patients.          Lannett’s and Cody’s

 5   statements, materials, and communications described above are false and misleading representations

 6   of fact in commercial advertising or promotion, made in interstate commerce, that misrepresent the

 7   nature, characteristics, and qualities of Lannett’ and Cody’s goods and commercial activities, and

 8   deceive and/or have the capacity to deceive a substantial segment of relevant consumers and

 9   potential consumers.

10                  Lannett and Cody advertise, promote, distribute, and sell their C-Topical in a manner

11   that misleads relevant purchasers into believing that C-Topical is legally marketed and/or FDA

12   approved by making false and misleading statements, omissions, and using other tactics likely to

13   create false impressions and confusion regarding FDA approval status of the C-Topical.

14                  Lannett and Cody make literally false statements including (1) that C-Topical is

15   produced and marketed under a PIND or based on the fact that Lannett’s submitted a NDA for a

16   cocaine drug, and (2) that C-Topical is “grandfathered” and a “pre-1938” drug. These and similar

17   statements are literally false because FDA does not grant marketing authorization under PINDs and

18   FDA denied Lannett’s request to designate C-Topical as a grandfathered drug.

19                  Lannett and Cody make other literally false statements in their advertising and

20   promotional materials related to C-Topical.       For example, Lannett and Cody provide a meta

21   description of the webpage for C-Topical that describes it as follows: “Learn more about the facts

22   and characteristics of the generic pharmaceutical C-Topical® Solution CII.” This statement is

23   literally false at least because C-Topical is not a generic pharmaceutical product.

24                  Lannett and Cody also intentionally mislead the relevant consumers about FDA

25   approval status of C-Topical through at least their product packaging and package insert, which have

26   all of the hallmarks of FDA approved product packaging and package inserts and omit any statement

27   that the products are not FDA approved. For example, the packaging contains an “Rx only”

28   designation and an NDC as well as other design themes which suggest to pharmacists and other
                                                  48
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 49 of 63



 1   relevant consumers that the product is FDA approved.

 2                  Lannett’s and Cody’s deception and intended deception was and is material, in that it

 3   is likely to influence relevant consumers’ purchasing decisions. FDA approval status of a drug

 4   product is material to customers, including pharmacists and end users.

 5                  As a direct result of Lannett’s and Cody’s false and misleading descriptions of fact,

 6   false and misleading representations, and false and deceptive advertising and unfair competition,

 7   there is actual deception or, at a minimum, a tendency to deceive a substantial portion of the

 8   intended audience.

 9                  As a direct result of Lannett’s and Cody’s false and misleading descriptions of fact,

10   false and misleading representations, and false and deceptive advertising and unfair competition,

11   Genus has suffered, currently suffers, and will continue to suffer damage and irreparable injury,

12   including injury to its business, reputation, and goodwill, including by direct diversion of sales from

13   Genus to Lannett and Cody or by a lessening of the goodwill associated with Genus.

14                  Pursuant to 15 U.S.C. § 1117, Genus is entitled to damages for Lanham Act

15   violations, an accounting for profits made by Lannett and Cody on sales of C-Topical, as well as

16   recovery of costs of this action. Furthermore, the conduct alleged herein was undertaken willfully

17   and with the intention of causing confusion, mistake, or deception, making this an exceptional case

18   entitling Genus to recover additional damages and reasonable attorney fees pursuant to 15 U.S.C.

19   § 1117.

20                  Lannett’s and Cody’s conduct has caused, and will continue to cause, immediate and

21   irreparable harm to Genus for which there is no adequate remedy at law. As such, Genus is also

22   entitled to injunctive relief as set forth in 15 U.S.C. § 1116.

23                  Lannett’s and Cody’s unlawful conduct including, inter alia, advertising, promotion,

24   selling, and distribution of an unapproved C-Topical has harmed and will continue to irreparably

25   harm Genus and pose grave risks to California purchasers, residents, and other consumers.

26

27

28
                                                   49
                                        FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 50 of 63



 1                                               COUNT II:

 2                               CALIFORNIA FALSE ADVERTISING LAW

 3                                      Cal. Bus. & Prof Code § 17500

 4                                    (AGAINST LANNETT AND CODY)

 5                  Genus realleges and incorporates herein the allegations contained in Paragraphs 1–

 6   255 of this Complaint.

 7                  California’s False Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq., prohibits

 8   false and misleading advertising and/or advertising which has the capacity, likelihood or tendency to

 9   deceive or confuse the public.

10                  Lannett and Cody advertise, promote, distribute, sell, cause to be distributed,

11   authorize the distribution of and/or otherwise disseminate false and/or misleading statements

12   regarding C-Topical, including false and misleading statements regarding C-Topical’s approval

13   status. Lannett’s and Cody’s advertisements and promotional materials were made and distributed in

14   California and this District and come within the definition of advertising as contained in Business

15   and Professions Code § 17500, et seq. in that the product packaging and labeling, and promotional

16   materials were intended as inducements to purchase Lannett’s and Cody’s C-Topical, and are

17   statements disseminated by Lannett and Cody.

18                  On information and belief, Lannett and Cody intend purchasers and users to believe

19   that their C-Topical is FDA approved and/or legally marketed. On information and belief, Lannett

20   and Cody knew, or in the exercise of reasonable care should have known, that the statements were

21   untrue and/or misleading.

22                  Lannett’s and Cody’s deception and intended deception was and is material, in that it

23   was and is likely to influence relevant consumers’ purchasing decisions. Lannett’s and Cody’s

24   misrepresentations are likely to deceive and/or mislead a significant portion of the relevant

25   consumers acting reasonably under the circumstances.

26                  Lannett and Cody prepared and distributed in California and this District via product

27   packaging and labeling, and other promotional materials, statements that falsely advertise C-Topical,

28   falsely misrepresent the nature of the C-Topical, and/or have the capacity, likelihood or tendency to
                                                  50
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 51 of 63



 1   deceive or confuse the public. Lannett’s and Cody’s conduct described above violates Cal. Bus. &

 2   Prof. Code § 17500 et seq.

 3                   Lannett’s and Cody’s conduct has caused damage to Genus’s business, reputation,

 4   and goodwill, including loss of money and property and will continue to cause harm to Genus, and,

 5   unless restrained, will cause further harm to Genus.

 6                   As a direct and proximate result of Lannett’s and Cody’s willful and intentional

 7   actions, Genus has and will continue to suffer damages, including lost sales, revenue, market share,

 8   and asset value in an amount to be determined at trial. Genus suffers irreparable damage, and unless

 9   Lannett and Cody are restrained, Genus will continue to suffer irreparable damage.

10                   On information and belief, Lannett’s and Cody’s acts of unfair competition are

11   willful, deliberate, and in bad faith.

12                   Genus is entitled to injunctive relief and restitution under California Bus. & Prof.

13   Code § 17535.

14                                                COUNT III:

15                             CALIFORNIA UNFAIR COMPETITION LAW,

16                                    Cal. Bus. & Prof Code § 17200 et seq.

17                                    (AGAINST LANNETT AND CODY)

18                   Genus realleges and incorporates herein the allegations contained in Paragraphs 1–

19   265 of this Complaint.

20                   California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.,

21   provides a private right of action against any person who engages in “unfair competition.” Cal. Bus.

22   & Prof. Code § 17203. “Unfair competition” includes “any unlawful, unfair or fraudulent business

23   act or practice.” Id. § 17200.

24                   The acts of Lannett and Cody, as herein alleged, constitute unlawful, unfair, and

25   deceptive business practices in violation of Cal. Bus. & Prof. Code § 17200. Such acts include,

26   without limitation, Lannett’s and Cody’s unlawful distribution and sale of C-Topical in violation of

27   state and federal law, their unfair competition and false advertising in connection with the marketing

28   and sale of C-Topical in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) and Cal.
                                                   51
                                        FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 52 of 63



 1   Bus. & Prof. Code § 17500 et seq. and Defendants’ deceptive statements regarding C-Topical as

 2   alleged above.

 3                    For example, California regulates drugs under the Sherman Food, Drug, and

 4   Cosmetic Law, Cal. Health & Safety Code § 109875 et seq. (the “Sherman Law”). The Sherman

 5   Law provides that in relevant part that “[n]o person shall sell, deliver, or give away any new drug”

 6   that has not been approved by FDA or by the State of California. Id. § 111550(a)–(b). C-Topical

 7   qualifies as a “new drug” under the Sherman law. See, e.g., Cal. Health & Safety Code § 109980.

 8   On information and belief, Lannett and Cody are illegally distributing and/or selling C-Topical for

 9   which they have not obtained FDA approval or approval by the State of California in violation of the

10   Sherman Law, and thereby have engaged in an unlawful business practice that constitutes unfair

11   competition in violation of Cal. Bus. & Prof. Code § 17200 et seq.

12                    On information and belief, Lannett’s and Cody’s business practices are further

13   unlawful under § 17200, et seq. by virtue of Defendant’s violations of Cal. Bus. & Prof. Code

14   § 17500, et seq., which forbids untrue and misleading advertising. As alleged above, Defendants

15   have engaged in unfair competition arising under California Business and Professions Code § 17200

16   et seq., through their conduct alleged herein, inter alia, making untrue and misleading statements in

17   advertisements and promotions causing at least a likelihood of confusion or misunderstanding of

18   FDA approval of the unapproved C-Topical. This is an unfair business practice at least because the

19   reasons, justifications, and motives of the alleged wrongdoer are outweighed by the gravity of the

20   harm to the alleged victims, and those practices are likely to deceive members of the consuming

21   public in the State of California and this District. On information and belief, Lannett’s and Cody’s

22   business practices are further unlawful under § 17200, et seq. by virtue of their violations of the

23   Sherman Law’s false advertising provisions.

24                    Lannett and Cody acted willfully during the time period relevant to this action, and

25   Lannett and Cody unlawfully derived and will continue to derive income, profits, and goodwill from

26   their wrongful activities. Lannett’s and Cody’s conduct has caused, and will continue to cause,

27   immediate and irreparable harm to Genus for which there is no adequate remedy at law, including

28   damage to Genus’s business, reputation, and goodwill.        As an actual and proximate result of
                                                  52
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 53 of 63



 1   Lannett’s and Cody’s willful and intentional actions, Genus has and will continue to suffer damages,

 2   including lost sales, revenue, market share, and asset value in an amount to be determined at trial,

 3   and unless Lannett and Cody are restrained, Genus will continue to suffer irreparable harm. Genus

 4   is entitled to injunctive relief and restitution under California Bus. & Prof. Code § 17203.

 5                                                  COUNT IV:

 6                              CONTRIBUTORY FALSE ADVERTISING

 7                                            15 U.S.C. § 1125(a)

 8                                            (AGAINST CODY)

 9                  Genus realleges and incorporates herein the allegations contained in Paragraphs 1–

10   271 of this Complaint.

11                  On information and belief, based on the conduct alleged herein, Lannett has engaged

12   in false advertising that has injured Genus.

13                  On information and belief, Cody actively engages in the false advertising, but Cody is

14   alternatively contributorily liable because it knowingly induces, causes, and/or materially

15   participates in Lannett’s misleading conduct.       Cody contributes to Lannett’s false advertising

16   because, for example, Cody supplies, manufactures, labels, and packages the unapproved C-Topical,

17   knows or should know about Lannett’s conduct alleged herein, and directly or indirectly, ships it, to

18   or on behalf of Lannett, into California. Cody is actively and materially furthering Lannett’s false or

19   misleading advertising and promotion of C-Topical as FDA approved and/or legally marketed.

20                  Such false or misleading statements about C-Topical have actually deceived or have

21   the tendency to deceive a substantial segment of their audience as to the nature, quality, and

22   characteristics of C-Topical.

23                  Such false or misleading statements about C-Topical are material and likely to

24   influence purchasing, dispensing, reimbursement, and stocking decisions of the relevant customers.

25                  The false or misleading representations are made in interstate commerce for

26   commercial purposes.

27                  As a direct and proximate result of Cody’s conduct, Genus will suffer damages,

28   including a loss of sales, profits and customers, which Genus would have made but for the false or
                                                  53
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 54 of 63



 1   misleading representations by Lannett and Cody.

 2                  Lannett’s and Cody’s actions as alleged herein will continue to cause irreparable and

 3   inherently unquantifiable injury and harm to the public and Genus’s business, reputation, and

 4   goodwill, unless Lannett’s and Cody’s unlawful conduct is enjoined by this Court.

 5                  Genus is entitled to preliminary and permanent injunctive relief to enjoin Lannett’s

 6   and Cody’s continuing acts pursuant to 15 U.S.C. § 1116.

 7                  Genus is entitled to recover all damages sustained on account of Lannett’s and

 8   Cody’s actions, an accounting for profits realized by Lannett and Cody, and the costs of this action

 9   pursuant to 15 U.S.C. § 1117.

10                  Cody’s actions have been willful and deliberate, entitling Genus to recover treble

11   damages and/or profits. In addition, this is an exceptional case pursuant to 15 U.S.C. § 1117(a), and

12   Genus is entitled to an award of reasonable attorneys’ fees.

13                                                COUNT V:

14                                         FALSE ADVERTISING

15                                            15 U.S.C. § 1125(a)

16                                    (AGAINST FIRST DATABANK)

17                  Genus realleges and incorporates herein the allegations contained in Paragraphs 1–

18   282 of this Complaint.

19                  First Databank is falsely and misleadingly advertising Lannett’s and Cody’s C-

20   Topical in First Databank’s database as a “topical” route of administration. First Databank falsely

21   and misleadingly assigns a CFI code to reflect the route of administration and falsely and

22   misleadingly assigns GOPRELTO® a different CFI code.

23                  Customers use First Databank’s CFI Codes to compare products to make purchasing

24   decisions. Because First Databank falsely and misleadingly assigns a CFI code to C-Topical to

25   reflect a topical route of administration, customers are deceived into believing that Lannett’s C-

26   Topical is the only cocaine hydrochloride 4% solution available on the market, which is literally

27   false.

28                  Such false or misleading statements about Lannett’s and Cody’s C-Topical will
                                                 54
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 55 of 63



 1   actually deceive or have the tendency to deceive a substantial segment of their audience as to the

 2   nature, quality, and characteristics of C-Topical.

 3                   Such false or misleading statements about C-Topical are material and likely to

 4   influence the purchasing decisions of hospital buyers, wholesalers, third-party payors, claims

 5   processors, pharmacists, health care professionals and others in the pharmaceutical industry.

 6                   These false or misleading representations are made in interstate commerce for

 7   commercial purposes.

 8                   As a direct and proximate result of First Databank’s conduct, Genus has and will

 9   suffer damages, including a loss of sales, profits and customers, which Genus would have made but

10   for the false and misleading representations by First Databank.

11                   First Databank’s actions as alleged herein will continue to cause irreparable injury

12   and harm to the public and Genus’s business, reputation, and goodwill, unless First Databank’s

13   unlawful conduct is enjoined by this Court.

14                   Pursuant to 15 U.S.C. § 1116, Genus is entitled to preliminary and permanent

15   injunctive relief to enjoin First Databank’s continuing acts.

16                   Pursuant to 15 U.S.C. § 1117, Genus is entitled to recover all damages sustained on

17   account of First Databank’s actions, an accounting for profits realized by First Databank, and the

18   costs of this action.

19                   First Databank’s actions have been willful and deliberate, entitling Genus to recover

20   treble damages and/or profits. In addition, this is an exception case pursuant to 15 U.S.C. § 1117(a)

21   and Genus is entitled to an award of reasonable attorneys’ fees.

22                                                 COUNT VI:

23                              CONTRIBUTORY FALSE ADVERTISING

24                                            15 U.S.C. § 1125(a)

25                                    (AGAINST FIRST DATABANK)

26                   Genus realleges and incorporates herein the allegations contained in Paragraphs 1–

27   293 of this Complaint.

28                   On information and belief, based on the conduct alleged herein, Lannett and Cody
                                                  55
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 56 of 63



 1   have engaged in false advertising that has injured Genus.

 2                   On information and belief, First Databank is knowingly inducing or causing, and/or

 3   materially participating in, the false or misleading advertising and promotion of C-Topical.

 4                   First Databank knows and/or intends to participate in the false advertising of C-

 5   Topical on First Databank’s databases and by pharmacies, insurers, and/or other members of the

 6   pharmaceutical industry.

 7                   First Databank is actively and materially furthering such false and misleading

 8   advertising and promotion of C-Topical.

 9                   Such false and misleading statements about C-Topical on First Databank’s databases

10   and by pharmacies, insurers, and/or other members of the pharmaceutical industry have actually

11   deceived or have the tendency to deceive a substantial segment of their audience as to the nature,

12   quality, and characteristics of C-Topical.

13                   Such false or misleading statements about C-Topical are material and likely to

14   influence purchasing, dispensing, reimbursement, and stocking decisions of wholesalers, third-party

15   payors, pharmacists, health care professionals and others in the pharmaceutical industry.

16                   These false or misleading representations are made in interstate commerce for

17   commercial purposes.

18                   As a direct and proximate result of First Databank’s conduct, Genus will suffer

19   damages, including loss of sales, profits, and customers, which Genus would have made but for the

20   false or misleading representations by First Databank.

21                   First Databank’s actions as alleged herein will continue to cause irreparable injury

22   and harm to Genus’s business, reputation, and goodwill unless First Databank’s unlawful conduct is

23   enjoined by this Court.

24                   Pursuant to 15 U.S.C. § 1116, Genus is entitled to preliminary and permanent

25   injunctive relief to enjoin First Databank’s continuing acts.

26                   Pursuant to 15 U.S.C. § 1117, Genus is entitled to recover all damages sustained on

27   account of First Databank’s actions, an accounting for profits realized by First Databank, and the

28   costs of this action.
                                                  56
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 57 of 63



 1                  First Databank’s actions have been willful and deliberate, entitling Genus to recover

 2   treble damages and/or profits. In addition, as this is an exception case pursuant to 15 U.S.C.

 3   § 1117(a), Genus is entitled to an award of reasonable attorneys’ fees.

 4                                               COUNT VII:

 5                                          MONOPOLIZATION

 6                                               15 U.S.C. § 2

 7                                  (AGAINST LANNETT AND CODY)

 8                  Genus realleges and incorporates herein the allegations contained in Paragraphs 1–

 9   306 of this Complaint.

10                  The relevant product market is the market for cocaine hydrochloride solution

11   products. This market includes both FDA approved and unapproved versions of the drug.

12                  Lannett and Cody possess monopoly power in the cocaine hydrochloride solution

13   market.

14                  Lannett and Cody have engaged in numerous exclusionary acts designed to

15   unlawfully maintain its monopoly of cocaine hydrochloride solution.

16                  These exclusionary acts include: (a) falsely characterizing Lannett’s and Cody’s C-

17   Topical as having a “topical” route of administration in order to prevent customers from buying, or

18   even becoming aware of Genus’s FDA approved GOPRELTO®; (b) preventing their C-Topical from

19   receiving the same product code as GOPRELTO® by prohibiting First Databank from describing the

20   solution as “nasal”; (c) restricting access to true and complete information about available products

21   in order to exclude competition by deceiving and misleading healthcare professionals into believing

22   that no competing cocaine hydrochloride solution product exists; and (d) tricking doctors, patients,

23   and other consumers into believing C-Topical is FDA approved so they will not feel inclined to

24   search for an FDA-approved alternative.

25                  Lannett’s and Cody’s conduct is aimed at preventing Genus from occupying a place

26   in the market, thereby maintaining a monopoly and depressing Genus’s sales. By impeding doctors

27   and consumers from becoming aware of, and ordering a competing product, Lannett is able to keep

28   the cost of cocaine hydrochloride solution above competitive levels.
                                                 57
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 58 of 63



 1                  This anticompetitive conduct has openly and proximately caused antitrust injury to

 2   Genus. The injuries suffered by Genus are the result of Lannett’s exclusionary conduct designed to

 3   keep prices above the competitive level. These injuries are the type the antitrust laws were intended

 4   to prohibit.

 5                                           PRAYER FOR RELIEF

 6           WHEREFORE, Genus prays that this Court enter judgment against the Defendants as

 7   follows:

 8           A.     That Lannett and Cody and all of their respective officers, agents, representatives,

 9   employees, attorneys, and all other persons acting in concert with them be permanently enjoined

10   from:

11           1.     listing the unapproved C-Topical on the prescription drug dispensing databases and in

12   Price Lists, including but not limited to Medi-Span and First Databank, until at least such time as

13   those databases and Price Lists provide clear and conspicuous notice that C-Topical is not FDA

14   approved;

15           2.     directly or indirectly engaging in false, misleading, or deceptive advertising or

16   promotions of the unapproved C-Topical or using such advertising or promotions to induce others to

17   purchase the unapproved C-Topical over Genus’s FDA approved GOPRELTO®;

18           3.     making or inducing others to make any false, misleading, or deceptive statement of

19   fact, or misrepresentation of fact in connection with the promotion, advertisement, display, sale,

20   offering for sale, manufacture, production, circulation, or distribution (including but not limited to

21   repackaging) of the unapproved C-Topical in such a fashion as to suggest that C-Topical is a generic

22   version of Genus’s FDA approved GOPRELTO ®;

23           4.     making or inducing others to make any false, misleading, or deceptive statement of

24   fact, or misrepresentation of fact in connection with the promotion, advertisement, display, sale,

25   offering for sale, manufacture, production, circulation, or distribution (including but not limited to

26   repackaging) of the unapproved C-Topical in such a fashion as to suggest that C-Topical is superior

27   to Genus’s FDA approved GOPRELTO® based on the representation that unapproved C-Topical is

28   approved for oral and laryngeal uses;
                                                 58
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 59 of 63



 1          5.      making or inducing others to make any false, misleading, or deception statement of

 2   the fact, or misrepresentation of fact in connection with the promotion, advertisement, display, sale,

 3   offering for sale, manufacture, production, circulation, or distribution (including but not limited to

 4   repackaging) of the unapproved C-Topical in such a fashion as to suggest that C-Topical has a

 5   topical route of administration;

 6          6.      making or inducing others to make any false, misleading, or deceptive statement of

 7   fact, or misrepresentation of fact in connection with the promotion, advertisement, display, sale,

 8   offering for sale, manufacture, production, circulation, or distribution (including but not limited to

 9   repackaging) of the unapproved C-Topical in such a fashion as to suggest that C-Topical is FDA

10   approved;

11          7.      making or inducing others to make any false, misleading, or deceptive statement of

12   fact, or misrepresentation of fact in connection with the promotion, advertisement, display, sale,

13   offering for sale, manufacture, production, circulation, or distribution (including but not limited to

14   repackaging) of the unapproved C-Topical in such a fashion as to suggest that C-Topical is a

15   grandfathered or pre-1938 drug; and

16          8.      making or inducing others to make any false, misleading, or deceptive statement of

17   fact, or misrepresentation of fact in connection with the promotion, advertisement, display, sale,

18   offering for sale, manufacture, production, circulation, or distribution (including but not limited to

19   repackaging) of the unapproved C-Topical in such a fashion as to suggest that C-Topical is

20   approved, or will be approved, under a preliminary new drug application;

21          B.      That Lannett and Cody be ordered to correct any erroneous impression customers

22   may have derived concerning the nature, characteristics, or qualities of either the unapproved C-

23   Topical or Genus’s FDA approved GOPRELTO®, including without limitation:

24          1.      sending a registered letter (with a copy to Genus) to all databases and Price Lists that

25   list the unapproved C-Topical product, including but not limited to Medi-Span and First Databank,

26   requesting that the unapproved C-Topical be immediately listed as obsolete in said databases and

27   Price Lists, and instructing the database and Price List companies to remove any listing of C-

28   Topical, as soon as commercially possible;
                                                   59
                                        FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 60 of 63



 1          2.      placing corrective advertising, for a period of 12 months, in the form of a printed

 2   advertisement on the Defendants’ websites stating that the unapproved C-Topical is not FDA

 3   approved in a font no smaller than the font used throughout their websites;

 4          3.      placing corrective advertising, for a period of 12 months, in the form of a printed

 5   advertisement on the Defendants’ websites stating that the unapproved C-Topical is not a

 6   grandfathered or pre-1938 product in a font no smaller than the font used throughout their websites;

 7          4.      placing corrective advertising, for a period of 12 months, in the form of a printed

 8   advertisement on the Defendants’ websites stating that the unapproved C-Topical is not approved

 9   under a “preliminary new drug application” in a font no smaller than the font used throughout their

10   websites;

11          5.      providing notice to each person or entity that purchased, dispensed, ordered, and

12   prescribed the unapproved C-Topical (including wholesale generic drug purchasers, pharmacists,

13   GPOs, outpatient centers, hospitals, doctors, and purchasers or buyers of such products) that FDA

14   has approved only Genus’s GOPRELTO®;

15          6.      providing notice to patients that have used the product that C-Topical is not approved

16   by the FDA; and

17          7.      providing a disclaimer on any C-Topical packaging, including the carton and bottle

18   label, stating that the product is not FDA approved;

19          C.       That First Databank and all of its respective officers, agents, representatives,

20   employees, attorneys, and all other persons acting in concert with them be permanently enjoined

21   from publishing false, misleading, and inaccurate information regarding the oral and laryngeal use of

22   unapproved C-Topical, including the claim that C-Topical has a “topical” route of administration;

23          D.      That Lannett and Cody be adjudged to have violated the provisions of 15 U.S.C.

24   § 1125(a) by unfairly competing against Genus by using false or misleading descriptions or

25   representations of fact that misrepresent the nature, quality, and characteristics of C-Topical;

26          E.      That First Databank be adjudged to have violated the provisions of 15 U.S.C.

27   § 1125(a) by engaging in false and misleading advertising by using false or misleading descriptions

28
                                                  60
                                       FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 61 of 63



 1   or representations that misrepresent the routes of administration of Lannett’s and Cody’s unapproved

 2   C-Topical product;

 3          F.      Adjudge and decree that Lannett’s conduct in the relevant market constitutes

 4   unlawful monopolization in violation of Section 2 of the Sherman Act;

 5          G.      That Lannett and Cody be adjudged to have unlawfully competed against Genus by

 6   engaging in unfair competition under California Business & Professions Code, § 17200 et seq.;

 7          H.      That Lannett and Cody be adjudged to have unlawfully competed against Genus by

 8   engaging in false advertising under California Business & Professions Code, § 17500 et seq.;

 9          I.      That Lannett and Cody be adjudged to have unlawfully competed against Genus by

10   engaging in unfair competition under the common law;

11          J.      That Lannett and Cody recall and remove their unapproved C-Topical from the

12   distribution supply chains until such time as they clearly and conspicuously state that the unapproved

13   C-Topical is not FDA approved;

14          K.      That Genus be awarded damages pursuant to 15 U.S.C. § 1117, sufficient to

15   compensate it for the damage caused by the false, misleading, and deceptive statements by

16   Defendants related to or about C-Topical;

17          L.      That Genus be awarded profits derived by reason of said acts, or as determined by an

18   accounting;

19          M.      That such damages and profits be trebled and awarded to Genus and that Genus be

20   awarded its costs, attorneys’ fees and expenses in this suit under 15 U.S.C. § 1117, as a result of the

21   willful, intentional and deliberate acts alleged herein in violation of the Lanham Act;

22          N.      That Genus be awarded damages in an amount sufficient to compensate it for the

23   damage caused by Lannett’s and Cody’s unlawful competition and false or misleading acts and

24   deceptive trade practices under the California Business and Professions Code, § 17200 et seq. and

25   the common law;

26          O.      That Genus be granted injunctive relief under the California Business and Professions

27   Code, § 17200 et seq.;

28
                                                 61
                                      FIRST AMENDED COMPLAINT
         Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 62 of 63



 1          P.      That Genus be awarded damages in an amount sufficient to compensate it for the

 2   damage caused by Lannett’s and Cody’s unlawful competition and false or misleading acts and

 3   deceptive trade practices under the California Business and Professions Code, § 17500 et seq. and

 4   the common law;

 5          Q.      That Genus be granted injunctive relief under the California Business and Professions

 6   Code, § 17500 et seq.;

 7          R.      That all of the Defendants’ false, deceptive, or misleading materials and products be

 8   destroyed as allowed under 15 U.S.C. § 1118;

 9          S.      That an Order directing the termination of anticompetitive behavior, including but

10   not limited to Lannett instructing First Databank to use the same product code for both C-Topical

11   and GOPRELTO®;

12          T.      That Genus be awarded compensatory damages for lost sales of cocaine

13   hydrochloride solution, and profits on those sales that are caused by Lannett’s unlawful conduct;

14          U.      Treble damages and an award of attorneys’ fees and costs pursuant to 15 U.S.C.

15   § 15(a);

16          V.      That each Defendant file, within ten days from entry of an injunction, a declaration

17   with this Court signed under penalty of perjury certifying the manner in which each Defendant has

18   complied with the terms of any injunction;

19          W.      That Genus be granted pre-judgment and post-judgment interest;

20          X.      That Genus be granted costs associated with the prosecution of this action; and

21          Y.      That Genus be granted such further relief as the Court may deem just.

22                                     DEMAND FOR JURY TRIAL

23          Genus hereby demands a trial by jury of all issues in this case.

24

25                                                    Respectfully submitted,

26      Dated: June 6, 2019               By:         /s/ Michael J. Freno

27                                               Michael J. Freno
                                                 michael.freno@klgates.com
28                                               Jeffrey C. Johnson
                                                  62
                                      FIRST AMENDED COMPLAINT
     Case 3:18-cv-07603-WHO Document 54 Filed 06/06/19 Page 63 of 63



 1                                     jeff.johnson@klgates.com
                                       Harold Storey
 2                                     harold.storey@klgates.com
 3                                     Elizabeth Weiskopf
                                       elizabeth.weiskopf@klgates.com
 4                                     K&L GATES LLP
                                       925 Fourth Avenue, Suite 2900
 5                                     Seattle, WA 98104
                                       206.623.7580 t
 6                                     206.623.7022 f
 7
                                       Jason N. Haycock
 8                                     jason.haycock@klgates.com
                                       K&L GATES LLP
 9                                     4 Embarcadero Center, Suite 1200
                                       San Francisco, CA 94111-5994
10                                     jason.haycock@klgates.com
11                                     415.882.8200 t
                                       415.882.8220 f
12
                                       Allen Bachman
13                                     allen.bachman@klgates.com
                                       K&L GATES LLP
14
                                       1601 K Street NW
15                                     Washington D.C., 20006-1600
                                       202.778.9000 t
16                                     202.778.9100 f

17                                     Attorneys for Genus Lifesciences Inc.
18

19

20

21

22

23

24

25

26

27

28
                                      63
                           FIRST AMENDED COMPLAINT
